Exhibit 10.1

Execution Version

 

 

 

 

$125,000,000

AMERICAN MIDSTREAM PARTNERS, LP

AMERICAN MIDSTREAM FINANCE CORPORATION

8.500% Senior Notes due 2021

PURCHASE AGREEMENT

 

Dated: December 14, 2017

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

SECTION 1. Representations and Warranties

     4  

SECTION 2. Sale and Delivery to Initial Purchasers; Closing; Agreements to Sell,
Purchase and Resell

     19  

SECTION 3. Covenants of the Issuers and the Guarantors

     21  

SECTION 4. Payment of Expenses

     24  

SECTION 5. Conditions to Initial Purchasers’ Obligations

     25  

SECTION 6. Indemnification

     27  

SECTION 7. Contribution

     29  

SECTION 8. Representations, Warranties and Agreements to Survive Delivery

     31  

SECTION 9. Termination of Agreement

     31  

SECTION 10. Default by One or More of the Initial Purchasers

     32  

SECTION 11. Notices

     33  

SECTION 12. Parties

     33  

SECTION 13. Governing Law and Time

     33  

SECTION 14. Effect of Headings

     33  

SECTION 15. Interpretation

     33  

SECTION 16. Permitted Free Writing Documents; No General Solicitation

     34  

SECTION 17. Absence of Fiduciary Relationship

     34  

SECTION 18. Waiver of Jury Trial

     34  

SECTION 19. Consent to Jurisdiction

     34  

 

i



--------------------------------------------------------------------------------

EXHIBITS

Exhibit A – Initial Purchasers

Exhibit B – Guarantors

Exhibit C-1 – Delaware Corporation Subsidiaries

Exhibit C-2 – Delaware LLC Subsidiaries

Exhibit C-3 – Alabama LLC Subsidiaries

Exhibit C-4 – Texas LLC Subsidiaries

Exhibit C-5 – Oklahoma LLC Subsidiary

Exhibit C-6 – Georgia LLC Subsidiary

Exhibit C-7 – Maryland LLC Subsidiary

Exhibit C-8 – Louisiana LLC Subsidiary

Exhibit C-9 – Texas LP Subsidiary

Exhibit C-10 – Delaware LP Subsidiaries

Exhibit C-11 – Nevada Corporation Subsidiary

Exhibit C-12 – Significant Subsidiaries

Exhibit D – Form of Pricing Term Sheet

Exhibit E – Amendments; Issuer Free Writing Documents

Exhibit F – Form of Opinion of Issuers Counsel

 

ii



--------------------------------------------------------------------------------

$125,000,000

AMERICAN MIDSTREAM PARTNERS, LP

AMERICAN MIDSTREAM FINANCE CORPORATION

8.500% Senior Notes due 2021

PURCHASE AGREEMENT

December 14, 2017

Wells Fargo Securities, LLC

As Representative of the several Initial Purchasers

c/o Wells Fargo Securities, LLC

301 S. College Street

Charlotte, North Carolina 28288

Ladies and Gentlemen:

American Midstream Partners, LP, a Delaware limited partnership (the
“Partnership”), and American Midstream Finance Corporation, a Delaware
corporation (together with the Partnership, the “Issuers”), confirm their
agreement with Wells Fargo Securities, LLC (“Wells Fargo”) and each of the other
Initial Purchasers named on Exhibit A hereto (collectively, the “Initial
Purchasers,” which term shall also include any person substituted for an Initial
Purchaser pursuant to Section 10 hereof), for whom Wells Fargo is acting as
representative (in such capacity, the “Representative”), with respect to the
issue and sale by the Issuers and the purchase by the Initial Purchasers, acting
severally and not jointly, of $125,000,000 in aggregate principal amount of the
Issuers’ 8.500% Senior Notes due 2021 (the “Notes”) under the terms and
conditions of this Purchase Agreement (this “Agreement”). The Notes will be
issued pursuant to the Indenture dated as of December 28, 2016, as supplemented
as of March 8, 2017 and September 8, 2017 (as supplemented, the “Indenture”),
among the Issuers, the Guarantors referred to below, and Wells Fargo Bank
National Association, as trustee (the “Trustee”). The Issuers’ obligations under
the Notes, including the due and punctual payment of interest on the Notes, will
be irrevocably and unconditionally guaranteed on a senior unsecured basis (the
“Guarantees”) by the guarantors named on Exhibit B hereto (together, the
“Guarantors”). As used herein, the term “Securities” shall include the Notes and
the Guarantees, unless the context otherwise requires.

The Issuers previously issued $300,000,000 in aggregate principal amount of
their 8.500% Senior Notes due 2021 under the Indenture (the “Existing Notes”)
without registration under the Securities Act of 1933, as amended (the “1933
Act”), and the rules and regulations of the Securities and Exchange Commission
(the “Commission”) promulgated thereunder, in reliance on an exemption pursuant
to Section 4(a)(2) under the Securities Act. The Notes will constitute a further
issuance of, are consolidated and form a single series with, and have identical
terms (other than the date of issuance, public offering price, initial interest
accrual date and initial payment date) to the Existing Notes. In addition, the
Issuers shall enter into the Registration Rights Agreement (as defined below)
with terms substantially the same as the registration rights agreement relating
to the Existing Notes (except that such Registration Rights Agreement shall
provide for the payment of additional interest on the Notes to the same extent
such additional interest is paid on the Existing Notes).

 

1



--------------------------------------------------------------------------------

The Partnership has entered into an Agreement and Plan of Merger dated as of
October 31, 2017, as amended and supplemented, if applicable (the “SXE Merger
Agreement,” which term, as used herein, includes all exhibits, schedules and
attachments thereto, in each case as amended or supplemented if applicable),
pursuant to which Southcross Energy Partners, L.P., a Delaware limited
partnership (“Southcross”), will be merged with and into a wholly owned
subsidiary of the Partnership, with Southcross as the surviving entity of such
merger (the “SXE Merger”). Immediately prior to and as a condition to the SXE
Merger, Southcross Holdings LP, a Delaware limited partnership (“Holdings LP”
and, together with Southcross and the other affiliates of Holdings LP that are
parties to the Merger Agreements (as defined below), the “SXE Merger Agreement
Parties”), will contribute its equity interests in a new wholly owned
subsidiary, which will hold substantially all the current subsidiaries and
business of Holdings LP (“SXH Holdings”), to the Partnership and American
Midstream GP, LLC, a Delaware limited liability company and the sole general
partner of the Partnership (the “General Partner”), pursuant to that certain
Contribution Agreement (the “Holdings Contribution Agreement” and, together with
the SXE Merger Agreement, the “Merger Agreements”) dated as of October 31, 2017,
among the Partnership, the General Partner and Holdings LP (the “Holdings
Contribution” and, together with the SXE Merger, the “Merger Transactions”). The
offer and sale of the Notes is not conditioned on the closing of the Merger
Transactions.

The Securities will be offered and sold to the Initial Purchasers without
registration under the 1933 Act, in reliance on the exemption provided by
Section 4(a)(2) of the 1933 Act. The Issuers and the Guarantors have prepared a
preliminary offering memorandum, dated December 14, 2017 (the “Preliminary
Offering Memorandum”), a pricing term sheet substantially in the form attached
hereto as Exhibit D (the “Pricing Term Sheet”) setting forth the terms of the
Securities omitted from the Preliminary Offering Memorandum and will prepare an
offering memorandum dated the date hereof (the “Offering Memorandum”), setting
forth information regarding the Issuers and the Securities. The Preliminary
Offering Memorandum, as supplemented by the written communications listed on
Exhibit E(1) hereto, together with the Pricing Term Sheet are collectively
referred to as the “General Disclosure Package.” The “Applicable Time” means
3:50 p.m., New York time, on December 14, 2017. The Issuers and the Guarantors
hereby confirm that they have authorized the use of the General Disclosure
Package and the Offering Memorandum in connection with the offering and resale
of the Securities by the Initial Purchasers.

Any reference to the Preliminary Offering Memorandum, the General Disclosure
Package or the Offering Memorandum shall be deemed to refer to and include the
Partnership’s most recent Annual Report on Form 10-K and all subsequent
documents filed with the Commission pursuant to Section 13(a), 13(c) or 15(d) of
the 1934 Act, on or prior to the date of the Preliminary Offering Memorandum,
the General Disclosure Package or the Offering Memorandum, as the case may be,
which are incorporated by reference therein. Any reference to the Preliminary
Offering Memorandum, General Disclosure Package or the Offering Memorandum, as
the case may be, as amended or supplemented, as of any specified date, shall be
deemed to include any documents filed with the Commission pursuant to
Section 13(a), 13(c) or 15(d) of the 1934 Act after the date of the Preliminary
Offering Memorandum, General Disclosure Package or the Offering Memorandum, as
the case may be, and prior to such specified date and are incorporated by
reference therein.

 

2



--------------------------------------------------------------------------------

You have advised the Issuers that you will offer and resell (the “Exempt
Resales”) the Securities purchased by you hereunder on the terms set forth in
each of the General Disclosure Package and the Offering Memorandum, as amended
or supplemented, solely to (i) persons whom you reasonably believe to be
“qualified institutional buyers” as defined in Rule 144A under the 1933 Act
(“QIBs”), and (ii) in compliance with Regulation S under the 1933 Act
(“Regulation S”). Those persons specified in clauses (i) and (ii) of this
paragraph are referred to herein as “Eligible Purchasers.”

Holders (as defined herein and including subsequent transferees) of the
Securities will have the benefit of the registration rights set forth in the
registration rights agreement (the “Registration Rights Agreement”) among the
Issuers, the Guarantors and the Initial Purchasers to be dated the Closing Date
(as defined herein). Pursuant to the Registration Rights Agreement, the Issuers
and the Guarantors will agree to file with the Securities and Exchange
Commission (the “Commission”) under the circumstances set forth therein, a
registration statement under the 1933 Act relating to the Issuers’ 8.500% Senior
Notes due 2021 (the “Exchange Notes”) and the Guarantors’ Exchange Guarantees
(the “Exchange Guarantees”) to be offered in exchange for the Notes and the
Guarantees (the “Exchange Offer”).

It is understood and agreed to by all parties hereto that as of the date hereof:

1. High Point Infrastructure Partners, LLC, a Delaware limited liability company
(“HPIP”), and AMID GP Holdings, LLC, a Delaware limited liability company (“AMID
GP Holdings”) and a wholly owned subsidiary of Magnolia Infrastructure Holdings,
LLC, a Delaware limited liability company (“Magnolia”), are the only members of
the General Partner;

2. The Partnership is the sole member of American Midstream, LLC, a Delaware
limited liability company (the “Operating Company”);

3. The Partnership is, directly or indirectly, the sole shareholder of the
entities listed on Exhibit C-1 (the “Delaware Corporate Subsidiaries”); and

4. The Operating Company owns, directly or indirectly, each of the entities
listed on Exhibit C-2 (collectively, the “Delaware LLC Subsidiaries”), each of
the entities listed on Exhibit C-3 (collectively, the “Alabama LLC
Subsidiaries”), each of the entities listed on Exhibit C-4 (collectively, the
“Texas LLC Subsidiaries”), the entity listed on Exhibit C-5 (the “Oklahoma LLC
Subsidiary”), the entity listed on Exhibit C-6 (the “Georgia LLC Subsidiary”),
the entity listed on Exhibit C-7 (the “Maryland LLC Subsidiary”), the entity
listed on Exhibit C-8 (the “Louisiana LLC Subsidiary” and, together with the
Delaware LLC Subsidiaries, the Alabama LLC Subsidiaries, the Texas LLC
Subsidiaries, the Oklahoma LLC Subsidiary, the Georgia LLC Subsidiary and the
Maryland LLC Subsidiary, the “LLC Subsidiaries”), the entity listed on Exhibit
C-9 (the “Texas LP Subsidiary”), each of the entities listed on Exhibit C-10
(collectively, the “Delaware LP Subsidiaries” and, together with the Texas LP
Subsidiary, the “LP Subsidiaries”) and the entity listed on Exhibit C-11 (the
“Nevada Corporation Subsidiary” and, together with the Delaware Corporate
Subsidiaries, the LLC Subsidiaries and the LP Subsidiaries, the “Subsidiaries”).

 

3



--------------------------------------------------------------------------------

The Partnership, the General Partner, the Operating Company, the Guarantors and
each of the entities listed on Exhibit C-12 hereto that is not otherwise a
Guarantor (the “Significant Non-Guarantors”) are sometimes referred to herein
individually as a “Partnership Entity” and collectively as the “Partnership
Entities.” The Partnership, the General Partner and the Operating Company are
sometimes referred to herein collectively as the “Partnership Parties.”

The “Organizational Documents” shall mean (i) the certificates of formation of
each of the Partnership Entities other than the Partnership, the Delaware
Corporate Subsidiaries, the Nevada Corporate Subsidiary, American Midstream
Offshore (Seacrest), LP, a Texas limited partnership and wholly owned subsidiary
of the Operating Company (“Seacrest”), American Midstream Gas Solutions, LP, a
Delaware limited partnership and wholly owned subsidiary of the Operating
Company (“Gas Solutions”), AMID Merger LP, a Delaware limited partnership and
wholly owned subsidiary of the Operating Company (“AMID Merger”), and
Trans-Union Interstate Pipeline, L.P., a Delaware limited partnership and wholly
owned subsidiary of the Operating Company (“Trans-Union”), (ii) the certificate
of limited partnership of the Partnership, Seacrest, Gas Solutions, AMID Merger
and Trans-Union, (iii) the certificate of incorporation of the Delaware
Corporate Subsidiaries and the Nevada Corporate Subsidiary, (iv) the General
Partner Agreement, (v) the Fifth Amended and Restated Agreement of Limited
Partnership of the Partnership, dated April 25, 2016 (as the same may be amended
and restated) (the “Partnership Agreement”), (vi) the Second Amended and
Restated Limited Liability Company Agreement of the Operating Company, dated
September 19, 2011 (as the same may be amended and restated) (the “Operating
Company Operating Agreement”), and (vii) the limited liability company
agreements, limited partnership agreements and bylaws, as the case may be, of
the Guarantors and the Significant Non-Guarantors.

SECTION 1. Representations and Warranties.

(a) Representations and Warranties by the Issuers and the Guarantors. Each of
the Issuers and the Guarantors, jointly and severally, represents and warrants
to each Initial Purchaser as of the date hereof, as of the Applicable Time, and
as of the Closing Date referred to in Section 2(b) hereof, as follows:

(1) Rule 144A Information. The Preliminary Offering Memorandum and the Offering
Memorandum, each as of its respective date, and the General Disclosure Package,
as of the Applicable Time, contains all the information required by Rule
144A(d)(4) under the 1933 Act.

(2) No Material Misstatement or Omission. (i) The Preliminary Offering
Memorandum, as of the date thereof, did not include any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, (ii) the General Disclosure Package, as of the Applicable
Time, did not include any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not

 

4



--------------------------------------------------------------------------------

misleading, (iii) the Offering Memorandum, as of its date or as of the Closing
Date, will not include any untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading and (iv) each
Issuer Free Writing Document (as defined below), when taken together with the
General Disclosure Package, did not, as of the Applicable Time, include any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.

The representations and warranties in the preceding paragraph do not apply to
statements contained in or omitted from the Preliminary Offering Memorandum, the
Offering Memorandum, the General Disclosure Package, any Issuer Free Writing
Document or any amendment or supplement to any of the foregoing made in reliance
upon and in conformity with written information furnished to the Partnership by
or on behalf of any Initial Purchaser through the Representative specifically
for use or inclusion therein, it being understood and agreed that the only such
information furnished by or on behalf of the Initial Purchasers consists of the
information described as such in Section 6(b) hereof.

(3) Issuer Free Writing Document. The Issuers have not made any offer to sell or
solicitation of an offer to buy the Securities that would constitute a “free
writing prospectus” (if the offering of the Securities was made pursuant to a
registered offering under the 1933 Act), as defined in Rule 405 under the 1933
Act (an “Issuer Free Writing Document”) without the prior consent of the
Representative; any such Issuer Free Writing Document, the use of which has been
previously consented to by the Initial Purchasers, is listed on Exhibit E(2).
Each Issuer Free Writing Document does not include any information that
conflicts with the information contained in the Preliminary Offering Memorandum,
the General Disclosure Package or the Offering Memorandum, including any
document incorporated by reference therein that has not been superseded or
modified. The foregoing sentence does not apply to statements contained in or
omitted from any Issuer Free Writing Document in reliance upon and in conformity
with written information furnished to the Partnership by or on behalf of any
Initial Purchaser through the Representative specifically for use or inclusion
therein, it being understood and agreed that the only such information furnished
by or on behalf of any Initial Purchaser consists of the information described
as such in Section 6(b) hereof.

(4) Incorporated Documents. The documents filed under the 1934 Act by the
Issuers and incorporated by reference in the General Disclosure Package and the
Offering Memorandum at the time they were or hereafter are filed with the
Commission (collectively, the “Incorporated Documents”) conformed or will
conform in all material respects with the requirements of the 1934 Act. Each
such Incorporated Document did not and will not, when filed with the Commission,
include any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances in which they were made, not misleading.

(5) No Material Adverse Effect. Except as otherwise stated therein, since the
respective dates as of which information is given in the Preliminary Offering

 

5



--------------------------------------------------------------------------------

Memorandum or the General Disclosure Package or will be given in the Offering
Memorandum, (A) there has been no (i) material adverse change in the condition,
financial or otherwise, prospects, earnings, business or properties of the
Partnership Entities, taken as a whole, whether or not arising from transactions
in the ordinary course of business or (ii) change that could reasonably be
expected to have a material adverse effect on the Issuer’s ability to perform
its obligations under this Agreement or the consummation of any of the
transactions contemplated hereby (together with (i) above, a “Material Adverse
Effect”) and (B) there have been no transactions entered into by any of the
Partnership Entities, other than those in the ordinary course of business, which
are material with respect to the Partnership Entities, taken as a whole.

(6) No Registration. No registration of the Notes or the Guarantees under the
1933 Act, and no qualification of the Indenture under the Trust Indenture Act of
1939, as amended, with respect thereto, is required for the sale of the Notes
and the Guarantees to the Initial Purchasers as contemplated hereby or for the
initial resale of Securities by the Initial Purchasers to the Eligible
Purchasers, assuming the accuracy of the Initial Purchasers’ representations in
this Agreement.

(7) No General Solicitation. No form of general solicitation or general
advertising within the meaning of Regulation D under the 1933 Act (including,
but not limited to, advertisements, articles, notices or other communications
published in any newspaper, magazine or similar medium or broadcast over
television or radio, or any seminar or meeting whose attendees have been invited
by any general solicitation or general advertising) (each, a “General
Solicitation”) was used by the Partnership or any of its affiliates or any of
its representatives (other than the Initial Purchasers, as to whom the Issuers
and the Guarantors make no representation) in connection with the offer and sale
of the Securities.

(8) Regulation S Compliance. No directed selling efforts within the meaning of
Rule 902 under the 1933 Act were used by the Partnership Entities or any of
their representatives (other than the Initial Purchasers, as to whom the Issuers
and the Guarantors make no representation) with respect to Securities sold in
reliance on Regulation S, and the Issuers and any affiliate of the Issuers and
any person acting on their behalf (other than the Initial Purchasers, as to whom
the Issuers and the Guarantors make no representation) have complied with and
will implement the “offering restrictions” required by Rule 902 under the 1933
Act.

(9) No Integration. None of the Issuers or Guarantors nor any other person
acting on behalf of any Issuer or Guarantor has sold or issued any securities
that would be integrated with the offering of the Securities contemplated by
this Agreement pursuant to the 1933 Act, the 1933 Act Regulations or the
interpretations thereof by the Commission.

(10) Full Power. Each of the Issuers and Guarantors has all requisite corporate,
limited liability company or limited partnership, as applicable, power and
authority to execute this Agreement, the Registration Rights Agreement, the
Notes, the Guarantees, the Exchange Notes and the Exchange Guarantees (together
with the Indenture, the “Transaction Documents”) and to perform its obligations
under each of the Transaction Documents.

 

6



--------------------------------------------------------------------------------

(11) Authorization, Execution and Delivery of this Agreement. This Agreement has
been duly authorized, executed and delivered by each of the Issuers and
Guarantors.

(12) The Indenture. The Indenture has been duly authorized, executed and
delivered by each of the Issuers and Guarantors and, assuming the due
authorization, execution and delivery thereof by the Trustee, constitutes a
valid and binding agreement of each of the Issuers and Guarantors, enforceable
against each of the Issuers and Guarantors in accordance with its terms, except
as enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting enforcement of creditors’ rights generally
or by general principles of equity (the “Enforceability Exceptions”).

(13) The Registration Rights Agreement. The Registration Rights Agreement has
been duly authorized by each of the Issuers and Guarantors. When the
Registration Rights Agreement has been executed and delivered in accordance with
the terms hereof and thereof (assuming the due authorization, execution and
delivery thereof by the Initial Purchasers), it will constitute a valid and
binding agreement of each of the Issuers and Guarantors, enforceable against
each of the Issuers and Guarantors in accordance with its terms, except as
enforcement thereof may be limited by the Enforceability Exceptions.

(14) The Notes. The Notes have been duly authorized and, assuming the due
authentication of the Notes by the Trustee at the Closing Date, will have been
duly executed by each of the Issuers and, when delivered against payment of the
purchase price therefor as provided in this Agreement, will constitute valid and
binding obligations of each of the Issuers, enforceable against each of the
Issuers in accordance with their terms, except as enforcement thereof may be
limited by the Enforceability Exceptions, and will be in the form contemplated
by, and entitled to the benefits of, the Indenture.

(15) The Exchange Notes. The Exchange Notes have been duly authorized. If and
when issued and authenticated in accordance with the terms of the Indenture and
delivered in accordance with the Exchange Offer provided in the Registration
Rights Agreement, will be validly issued and will constitute valid and binding
obligations of each of the Issuers, enforceable against each of the Issuers in
accordance with their terms, except as enforcement thereof may be limited by the
Enforceability Exceptions, and will be in the form contemplated by, and entitled
to the benefits of, the Indenture.

(16) The Guarantees. The Guarantees have been duly authorized by the Guarantors,
and upon the due execution, authentication and delivery of the Securities in
accordance with the Indenture and the issuance of the Securities in the sale to
the Initial Purchasers contemplated by this Agreement, will constitute valid and
binding obligations of the Guarantors, enforceable against each of the
Guarantors in accordance with their terms, except as enforcement thereof may be
limited by the Enforceability Exceptions, and will be in the form contemplated
by, and entitled to the benefits of, the Indenture.

 

7



--------------------------------------------------------------------------------

(17) The Exchange Guarantees. The Exchange Guarantees have been duly authorized
by the Guarantors and if and when executed and delivered by the Guarantors in
accordance with the terms of the Indenture and upon the due execution and
authentication of the Exchange Notes in accordance with the Indenture and the
issuance and delivery of the Exchange Notes in the Exchange Offer contemplated
by the Registration Rights Agreement, will be validly issued will constitute
valid and binding obligations of the Guarantors, enforceable against each of the
Issuers in accordance with their terms, except as enforcement thereof may be
limited by the Enforceability Exceptions, and will be in the form contemplated
by, and entitled to the benefits of, the Indenture.

(18) Authorization of Merger Agreements. The Merger Agreements have been duly
authorized, executed and delivered by, and, assuming the due authorization,
execution and delivery thereof by the other parties thereto, are valid and
binding agreements of, the Partnership and the General Partner, enforceable in
accordance with their terms, and, to the knowledge of the Partnership, the
Merger Agreements have been duly authorized, executed and delivered by, and are
valid and binding agreements of each of the SXE Merger Agreement Parties,
enforceable in accordance with their terms, except as enforcement thereof may be
limited by the Enforceability Exceptions.

(19) Representations in Merger Agreements. To the actual knowledge of the
officers of the General Partner, all representations and warranties of each of
the parties to the Merger Agreements set forth in the Merger Agreements are true
and correct in all material respects as of the date hereof, except to the extent
such representations and warranties are made as of another date, in which case,
such representations and warranties are true and correct in all material
respects as of that date, in each case with the same force and effect as if made
on the date hereof.

(20) Formation and Good Standing of the Partnership Entities. Each of the
Partnership Entities has been duly formed and is validly existing as a limited
partnership, corporation or limited liability company, as applicable, in good
standing under the laws of the jurisdiction in which it is organized with full
limited partnership, corporate or limited liability company, as applicable,
power and authority to own or lease, as the case may be, and to operate its
properties and conduct its business, and in the case of the General Partner, act
as the General Partner of the Partnership, in each case in all material respects
as described in the General Disclosure Package and the Offering Memorandum, and
is duly qualified to do business as a foreign limited partnership, corporation
or limited liability company, as applicable, and is in good standing under the
laws of each jurisdiction that requires such qualification, except where the
failure to so qualify would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

(21) Ownership of the General Partner. HPIP and AMID GP Holdings are the only
members of the General Partner. HPIP owns 77% of the membership interests in the
General Partner and AMID GP Holdings owns 23% of the membership interests in the
General Partner; such membership interests have been duly authorized and validly
issued in accordance with the General Partner Agreement and are fully paid (to
the extent

 

8



--------------------------------------------------------------------------------

required under the General Partner Agreement) and non-assessable (except as such
non-assessability may be affected by Sections 18-303, 18-607 and 18-804 of the
Delaware Limited Liability Company Act (the “Delaware LLC Act”)); and HPIP and
AMID GP Holdings own such membership interests free and clear of any security
interest, mortgage, pledge, lien, encumbrance, claim or equity (“Liens”).

(22) Ownership of the General Partner Interest in the Partnership. The General
Partner is the sole general partner of the Partnership and owns a 1.27% general
partner interest in the Partnership, on an as converted basis (the “GP
Interest”), and 100% of the incentive distribution rights, as such term is
defined in the Partnership Agreement (the “Incentive Distribution Rights”); the
GP Interest has been duly authorized and validly issued in accordance with the
Partnership Agreement; the Incentive Distribution Rights have been duly
authorized and validly issued in accordance with the Partnership Agreement and
are fully paid (to the extent required under the Partnership Agreement) and
non-assessable (except as such non-assessability may be affected by matters
described in Sections 17-303, 17-607 and 17-804 of the Delaware Revised Uniform
Limited Partnership Act (the “Delaware LP Act”)); and the General Partner owns
such GP Interest and Incentive Distribution Rights free and clear of all Liens,
except for restrictions on transferability as described in the General
Disclosure Package and the Offering Memorandum.

(23) Capitalization. As of the date hereof, the issued and outstanding
partnership interests of the Partnership consist of 52,740,090 Common Units,
10,719,398 Series A convertible preferred units representing limited partner
interests in the Partnership, 8,965,447 Series C convertible preferred units
representing limited partner interests in the Partnership, the GP Interest, the
Incentive Distribution Rights and any Common Units, phantom units or other
interests issued pursuant to the Partnership’s Long-Term Incentive Plan
(“LTIP”).

(24) Ownership of the Operating Company. The Partnership is the sole member of
the Operating Company and owns 100% of the membership interests in the Operating
Company; such membership interests have been duly authorized and validly issued
in accordance with the Operating Company Operating Agreement and are fully paid
(to the extent required under the Operating Company Operating Agreement) and
non-assessable (except as such non-assessability may be affected by
Sections 18-303, 18-607 and 18-804 of the Delaware LLC Act); and the Partnership
owns such membership interests free and clear of all Liens, except for
(i) restrictions on transferability contained in the Operating Company Operating
Agreement and (ii) those Liens securing obligations under the Partnership’s
Second Amended and Restated Credit Agreement, dated as of March 8, 2017, by and
among the Partnership, the Operating Company, Blackwater Investments, Inc., Bank
of America, N.A., Wells Fargo Bank, National Association, Bank of Montreal,
Capital One National Association, Citibank, N.A., SunTrust Bank, Natixis New
York Branch, ABN AMRO Capital USA LLC, Barclays Bank PLC, Royal Bank of Canada,
Santander Bank, N.A., Merrill, Lynch, Pierce, Fenner & Smith Incorporated, Wells
Fargo Securities, LLC and the lenders party thereto (as amended, the “Credit
Agreement”).

 

9



--------------------------------------------------------------------------------

(25) Ownership of the Delaware Corporate Subsidiaries. The Partnership owns,
directly or indirectly, 100% of the issued and outstanding shares of capital
stock of the Delaware Corporate Subsidiaries; such issued and outstanding
capital stock has been duly authorized and validly issued in accordance with the
Organizational Documents of the Delaware Corporate Subsidiaries and is fully
paid and non-assessable and none of the outstanding shares of capital stock of
the Delaware Corporate Subsidiaries were issued in violation of any preemptive
rights or similar rights; and the Partnership owns, directly or indirectly, such
capital stock interest free and clear of all Liens, except for Liens arising
under or in connection with the Credit Agreement.

(26) Ownership of the Subsidiaries. Except as set forth on Exhibit C-2, the
Operating Company owns, directly or indirectly, 100% of the capital stock,
membership interests, general partner interests or limited partner interests, as
applicable, in each of the Subsidiaries; such equity interests have been duly
authorized and validly issued in accordance with the Organizational Documents of
each Subsidiary and are fully paid (to the extent required under such
Organizational Documents) and non-assessable (except as to any such general
partner interests and except as such non-assessability may be affected by
Sections 18-303, 18-607 and 18-804 of the Delaware LLC Act, Sections 17-303,
17-607 and 17-804 of the Delaware LP Act, or any corollary provision of any
other applicable state of organization’s statutes); and the Operating Company
owns, directly or indirectly, such equity interests free and clear of all Liens,
except for (i) restrictions on transferability as set forth in any of the
Subsidiaries’ Organizational Documents and (ii) those Liens securing obligations
under the Credit Agreement.

(27) Interests in Other Entities. Other than the GP Interest, the Incentive
Distribution Rights, 1,349,609 Common Units and its 100% membership interest in
AMID Merger GP II LLC, the General Partner does not own, and at the Closing Date
will not own, directly or indirectly, any equity or long-term debt securities of
any corporation, partnership, limited liability company, joint venture,
association or other entity. Other than (i) the Partnership’s ownership of its
100% membership interest in the Operating Company, (ii) the Partnership’s
ownership, directly or indirectly, of 100% of the capital stock of the Delaware
Corporate Subsidiaries and (iii) the Operating Company’s ownership, directly or
indirectly, of the capital stock, membership interests, general partner
interests and limited partner interests, as applicable, in each of the
Subsidiaries set forth above, neither the Partnership nor the Operating Company
owns, and at the Closing Date neither will own, directly or indirectly, any
equity or long-term debt securities of any corporation, partnership, limited
liability company, joint venture, association or other entity.

(28) Authorization of Organizational Documents. (i) The Partnership Agreement
has been duly authorized, executed and delivered by the General Partner and is a
valid and legally binding agreement of the General Partner, enforceable against
the General Partner in accordance with its terms; (ii) the General Partner
Agreement has been duly authorized, executed and delivered by each party
thereto, and is a valid and legally binding agreement of each party thereto,
enforceable against each party thereto in accordance with its terms; (iii) the
Operating Company Operating Agreement has been duly authorized, executed and
delivered by the Partnership and is a valid and legally

 

10



--------------------------------------------------------------------------------

binding agreement of the Partnership, enforceable against the Partnership in
accordance with its terms; and (iv) each Organizational Document of each
Guarantor and Significant Non-Guarantor has been duly authorized, executed and
delivered by each of the parties thereto, and is a valid and legally binding
agreement of each of the parties thereto, enforceable against each of the
parties thereto in accordance with its terms, provided, that with respect to
each such agreement described in this Section 1(a)(29), the enforceability
thereof may be limited by (i) bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws relating to or affecting creditors’
rights generally and by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(ii) public policy, any applicable law relating to fiduciary duties and
indemnification and an implied covenant of good faith and fair dealing.

(29) Contract Descriptions. There is no contract or other document of a
character required to be described in a registration statement filed under the
1933 Act or filed as exhibits to a registration statement of the Partnership
pursuant to Item 601 of Regulation S-K, which is not described in the
Preliminary Offering Memorandum, the General Disclosure Package or the Offering
Memorandum or filed as required (and the Preliminary Offering Memorandum
contains in all material respects the same description of the foregoing matters
contained in the Offering Memorandum).

(30) Forward-Looking and Supporting Information. Each of the forward-looking
statements (within the meaning of Section 27A of the 1933 Act and Section 21E of
the Exchange Act) made by the Partnership included in or incorporated by
reference in the General Disclosure Package and the Offering Memorandum was made
or will be made with a reasonable basis and in good faith.

(31) Investment Company Act. None of the Issuers or Guarantors is and, after
giving effect to the offering and sale of the Securities and the application of
the proceeds thereof as described in the General Disclosure Package and the
Offering Memorandum under the caption “Use of Proceeds,” will be, required to
register as an “investment company” as defined in the Investment Company Act of
1940, as amended.

(32) Absence of Further Requirements. (A) No filing with, or authorization,
approval, consent, license, order, registration, qualification or decree of, any
court or governmental authority or agency, domestic or foreign, (B) no
authorization, approval, vote or consent of any holder of capital stock or other
securities of any of the Issuers or Guarantors or creditor of any of the
Partnership Entities, (C) no authorization, approval, waiver or consent under
any Organizational Document, and (D) no authorization, approval, vote or consent
of any other person or entity, is necessary or required for the execution,
delivery or performance by the Issuers or the Guarantors of their obligations
under the Transaction Documents, for the offering, issuance, sale or delivery of
the Notes or the Guarantees hereunder, or for the consummation of any of the
other transactions contemplated by this Agreement, in each case on the terms
contemplated by the General Disclosure Package and the Offering Memorandum,
except that no representation is made as to such as may be required under state
or foreign securities laws.

 

11



--------------------------------------------------------------------------------

(33) No Breach or Violation. Neither the issuance and sale of the Securities nor
the consummation of any other of the transactions herein contemplated nor the
fulfillment of the terms hereof will conflict with, result in a breach or
violation of, or imposition of any lien, charge or encumbrance upon any property
or assets of any of the Partnership Entities pursuant to, (i) the Organizational
Documents, (ii) the Transaction Documents, (iii) the terms of any indenture,
contract, lease, mortgage, deed of trust, note agreement, loan agreement or
other agreement, obligation, condition, covenant or instrument to which any of
the Partnership Entities is a party or bound or to which its or their property
is subject, or (iv) any statute, law, rule, regulation, judgment, order or
decree applicable to any of the Partnership Entities of any court, regulatory
body, administrative agency, governmental body, arbitrator or other authority
having jurisdiction over any of the Partnership Entities or any of their
properties in a proceeding to which any of them or their property is a party,
except for Liens securing obligations under the Credit Agreement and except, in
the case of clauses (iii) or (iv), where such breach or violation would not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

(34) Financial Statements; Non-GAAP Financial Measures. The historical
consolidated financial statements, notes and schedules of the Partnership and
its consolidated subsidiaries included or incorporated by reference in the
General Disclosure Package and the Offering Memorandum present fairly in all
material respects the financial condition, results of operations and cash flows
of the Partnership and its subsidiaries, as of the dates and for the periods
indicated, comply in all material respects as to form with the applicable
accounting requirements of the 1933 Act and have been prepared in conformity
with generally accepted accounting principles applied on a consistent basis
throughout the periods involved (except as otherwise noted therein). The other
financial information of the Partnership and its consolidated subsidiaries,
including non-GAAP financial measures, if any, contained or incorporated by
reference in the General Disclosure Package and the Offering Memorandum has been
derived from the accounting records of the Partnership, its consolidated
subsidiaries and its unconsolidated affiliates, which include Pinto Offshore
Holdings, LLC (“Pinto”), Destin Pipeline Company, L.L.C. (“Destin”), Tri-States
NGL Pipeline, L.L.C. (“Tri-States”), Delta House FPS, LLC (“FPS”), Delta House
Oil and Gas Lateral, LLC (“Lateral”), Wilprise Pipeline Company, L.L.C.
(“Wilprise”), Okeanos Gas Gathering Company, L.L.C. (“Okeanos”), Main Pass Oil
Gathering Company, LLC (“Main Pass”) (except that beginning August 8, 2017, the
Partnership consolidated Main Pass), and American Midstream Mesquite, LLC
(representing an equity interest of 48.4% in the Mesquite system), and fairly
presents the information purported to be shown thereby. Nothing has come to the
attention of any of the Partnership Entities that has caused them to believe
that the statistical and market-related data included in the General Disclosure
Package and the Offering Memorandum is not based on or derived from sources that
are reliable and accurate in all material respects.

(35) Pro Forma Financial Statements. The pro forma financial statements included
or incorporated by reference in the General Disclosure Package and the Offering
Memorandum include assumptions that provide a reasonable basis for presenting
the significant effects directly attributable to the transactions and events
described therein,

 

12



--------------------------------------------------------------------------------

the related pro forma adjustments give appropriate effect to those assumptions,
and the pro forma adjustments reflect the proper application of those
adjustments to the historical financial statement amounts in the pro forma
financial statements included or incorporated by reference in the General
Disclosure Package and the Offering Memorandum. The pro forma financial
statements included or incorporated by reference in the General Disclosure
Package and the Offering Memorandum comply as to form in all material respects
with the applicable requirements of Article 11 of Regulation S-X under the 1933
Act.

(36) Business Reporting Language. The interactive data in eXtensible Business
Reporting Language included or incorporated by reference in the General
Disclosure Package and the Offering Memorandum fairly presents the information
called for in all material respects and have been prepared in accordance with
the Commission’s rules and guidelines applicable thereto.

(37) No Actions or Proceedings. No action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving any
of the Partnership Entities or its or their property is pending or, to the
knowledge of the Partnership, threatened that would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, except
as set forth in or contemplated in the General Disclosure Package and the
Offering Memorandum.

(38) Absence of Violations, Defaults and Conflicts. None of the Partnership
Entities is in violation or default of (i) any provision of its Organizational
Documents, (ii) the terms of any indenture, contract, lease, mortgage, deed of
trust, note agreement, loan agreement or other agreement, obligation, condition,
covenant or instrument to which it is a party or bound or to which its property
is subject, or (iii) any statute, law, rule, regulation, judgment, order or
decree of any court, regulatory body, administrative agency, governmental body,
arbitrator or other authority having jurisdiction over any of the Partnership
Entities or any of such Partnership Entities’ properties, as applicable, except
in the cases of clauses (ii) and (iii) where (i) such violation or default would
not reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect and (ii) as set forth in or contemplated in the General
Disclosure Package.

(39) Independent Registered Public Accounting Firm. Each of
(i) PricewaterhouseCoopers LLP, who has certified certain financial statements
of the Partnership and its consolidated subsidiaries (the “Partnership Financial
Statements”), Destin and Okeanos, (ii) BDO USA, LLP, who has certified certain
financial statements of Pinto, FPS, Lateral and Main Pass, (iii) Ernst & Young
LLP, who has certified certain financial statements of Destin, Okeanos,
Tri-States and Main Pass, and (iv) Deloitte & Touche LLP, who has certified
certain financial statements of Tri-States, all of which financial statements
are included in the General Disclosure Package and each of whom has delivered
its reports with respect to the audited financial statements and schedules
included in the General Disclosure Package and the Offering Memorandum, is an
independent auditor with respect to the Partnership, Destin, Okeanos, Pinto,
FPS, Lateral, Main Pass and Tri-States, as the case may be, within the meaning
of the 1933 Act and the applicable published rules and regulations thereunder.

 

13



--------------------------------------------------------------------------------

(40) Tax Returns. The Partnership Entities have filed all tax returns that are
required to be filed through the date of this Agreement or have requested
extensions thereof except (i) in any case in which the failure so to file would
not reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) as set forth in or contemplated in the General
Disclosure Package and the Offering Memorandum, and has paid all taxes required
to be paid by it and any other assessment, fine or penalty levied against it, to
the extent that any of the foregoing is due and payable, except for any such
assessment, fine or penalty that is currently being contested in good faith or
as would not reasonably be expected, individually or in the aggregate, to result
in a Material Adverse Effect, except as set forth in or contemplated in the
General Disclosure Package and the Offering Memorandum.

(41) Labor Disputes. No labor dispute with the employees of any of the
Partnership Entities exists or, to the knowledge of the General Partner or the
Partnership, is threatened or imminent, and the General Partner and the
Partnership are not aware of any existing or imminent labor disturbance by the
employees of any of the Partnership Entities’ principal suppliers, contractors
or customers, that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, except as set forth in or
contemplated in the General Disclosure Package and the Offering Memorandum.

(42) Insurance. Except as disclosed in the General Disclosure Package, the
Partnership Entities carry or are entitled to the benefits of, insurance
relating to the business of the Partnership Entities, with reputable insurers,
in such amounts and covering such risks as is commercially reasonable, and all
such insurance is in full force and effect; the Partnership Entities are in
compliance with the terms of such policies and instruments in all material
respects; and there are no claims by any of the Partnership Entities under any
such policy or instrument as to which any insurance company is denying liability
or defending under a reservation of rights clause; none of the Partnership
Entities has been refused any insurance coverage sought or applied for. The
Partnership Parties have received no notice from such insurers that the
Partnership Entities will not be able to (i) renew their existing insurance
coverage relating to the business of the Partnership Entities as and when such
policies expire or (ii) obtain comparable coverage relating to the business of
the Partnership Entities as may be necessary or appropriate to conduct such
business as now conducted and at a cost that would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

(43) Dividends. No subsidiary of the Partnership is currently prohibited,
directly or indirectly, from paying any dividends to the Partnership, from
making any other distribution on such subsidiary’s equity interests, from
repaying to the Partnership any loans or advances to such subsidiary from the
Partnership or from transferring any of such subsidiary’s property or assets to
the Partnership or any other subsidiary of the Partnership, except as described
in or contemplated by the General Disclosure Package and the Offering
Memorandum.

(44) Licenses and Permits. The Partnership Entities possess all licenses,
certificates, permits and other authorizations issued by all applicable
authorities

 

14



--------------------------------------------------------------------------------

necessary to conduct their respective businesses, except to the extent that
failure to possess any of the foregoing, would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, and
none of the Partnership Entities has received any notice of proceedings relating
to the revocation or modification of any such license, certificate,
authorization or permit, which, individually or in the aggregate, if the subject
of an unfavorable decision, ruling or finding, would reasonably be expected to
result in a Material Adverse Effect, except as set forth in or contemplated in
the General Disclosure Package and the Offering Memorandum.

(45) Accounting Controls. The Partnership Entities maintain a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Except as disclosed in the General Disclosure
Package and the Offering Memorandum, the Partnership Entities’ internal controls
over financial reporting are effective and the Partnership Entities are not
aware of any material weakness in their internal controls over financial
reporting.

(46) Disclosure Controls and Procedures. The Partnership Entities maintain
“disclosure controls and procedures” (as such term is defined in Rules 13a-15(e)
and 15d-15(e) under the 1934 Act) and (i) such disclosure controls and
procedures are designed to ensure that the information required to be disclosed
by the Partnership in the reports it files or will file or submit under the 1934
Act, as applicable, is accumulated and communicated to management of the General
Partner, including its principal executive officer and principal financial
officer, as appropriate, to allow timely decisions regarding required disclosure
to be made and (ii) except as disclosed in the General Disclosure Package and
the Offering Memorandum, such disclosure controls and procedures are effective
in all material respects to perform the functions for which they were
established to the extent required by Rules 13a-15(e) and 15d-15(e) of the 1934
Act.

(47) Stabilization. Neither the General Partner nor the Partnership has taken,
directly or indirectly, any action designed to or that would constitute or that
might reasonably be expected to cause or result in, under the 1934 Act or
otherwise, stabilization or manipulation of the price of any security of the
Partnership in connection with the offering of the Securities.

(48) Environmental Laws. The Partnership Entities are (i) in compliance with any
and all applicable foreign, federal, state and local laws and regulations
relating to the protection of human health and safety, the environment or
hazardous or toxic substances or wastes, pollutants or contaminants
(“Environmental Laws”), (ii) have received and are in compliance with all
permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) have not
received notice of any actual or potential liability under any environmental
law, except

 

15



--------------------------------------------------------------------------------

where such non-compliance with Environmental Laws, failure to receive required
permits, licenses or other approvals, or liability would not, individually or in
the aggregate, have a Material Adverse Effect and except as set forth in or
contemplated in the General Disclosure Package and the Offering Memorandum.
Except as set forth in the General Disclosure Package and the Offering
Memorandum, none of the Partnership Entities has been named as a “potentially
responsible party” under the Comprehensive Environmental Response, Compensation,
and Liability Act of 1980, as amended.

(49) Compliance with ERISA. Except as would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect:
(i) the Partnership Entities are in compliance in all material respects with all
presently applicable provisions of the Employee Retirement Income Security Act
of 1974, as amended, including the regulations and published governmental
interpretations thereunder (“ERISA”); (ii) no “reportable event” (as defined in
Section 4043(c) ERISA) has occurred with respect to any “pension plan” (as
defined in Section 3(2) of ERISA) for which any Partnership Entity would have
any liability, excluding any reportable event for which a waiver could apply;
(iii) no Partnership Entity has incurred, nor does any such entity expect to
incur, liability under (a) Title IV of ERISA with respect to termination of, or
withdrawal from, any “pension plan” or (b) Sections 412 or 4971 of the Internal
Revenue Code of 1986, as amended, including the regulations and published
governmental interpretations thereunder (the “Code”) with respect to any
“pension plan”; (iv) each “pension plan” for which the any Partnership Entity
would have any liability that is intended to be qualified under Section 401(a)
of the Code is the subject of a favorable determination or opinion letter from
the Internal Revenue Service to the effect that it is so qualified and, to the
knowledge of the Partnership Entities, nothing has occurred, whether by action
or by failure to act, which could reasonably be expected to cause the loss of
such qualification; and (v) no Partnership Entity has incurred any unpaid
liability to the Pension Benefit Guaranty Corporation (other than for payment of
premiums in the ordinary course of business).

(50) Compliance with the Sarbanes-Oxley Act. There is and has been no failure on
the part of the Partnership or any of the directors or officers of the General
Partner, in their capacities as such, to comply in all material respects with
any provision of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated thereunder or implementing provisions thereof (the “Sarbanes-Oxley
Act”), including Section 402 relating to loans and Sections 302 and 906 relating
to certifications.

(51) Foreign Corrupt Practices Act. None of the Partnership Entities nor, to the
knowledge of the General Partner and the Partnership, any director, officer,
agent, employee or affiliate of the Partnership Entities, is aware of or has
taken any action, directly or indirectly, that would result in a violation by
such persons of the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder (the “FCPA”), including, without limitation,
making use of the mails or any means or instrumentality of interstate commerce
corruptly in furtherance of an offer, payment, promise to pay or authorization
of the payment of any money, or other property, gift, promise to give, or
authorization of the giving of anything of value to any “foreign official” (as
such term is defined in the FCPA) or any foreign political party or official

 

16



--------------------------------------------------------------------------------

thereof or any candidate for foreign political office, in contravention of the
FCPA; and the Partnership Entities and, to the knowledge of the General Partner
and the Partnership, their affiliates have conducted their businesses in
compliance with the FCPA and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith.

(52) Compliance with Money Laundering Laws. The operations of the Partnership
Entities are and have been conducted at all times in compliance with applicable
financial recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all applicable jurisdictions, and the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving any of the Partnership Entities
with respect to the Money Laundering Laws is pending or, to the best knowledge
of the General Partner and the Partnership, threatened.

(53) No Conflicts with Sanctions Laws. None of the Partnership Entities nor, to
the knowledge of the General Partner and the Partnership, any director, officer,
agent, employee or affiliate of the Partnership Entities, is currently subject
to any sanctions administered by the Office of Foreign Assets Control of
the U.S. Treasury Department (“OFAC”); and the General Partner and the
Partnership will not directly or indirectly use the proceeds of the offering, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of any person that at the time of such financing is subject to
any U.S. sanctions administered by OFAC.

(54) Statistical and Market-Related Data. Any statistical and market-related
data included in the General Disclosure Package or the Offering Memorandum are
based on or derived from sources that the Partnership believes to be reliable
and accurate and, to the extent required, the Partnership has obtained the
written consent to the use of such data from such sources.

(55) Significant Subsidiaries. As of September 30, 2017, the Subsidiaries listed
on Exhibit C-12 attached hereto were the only significant subsidiaries of the
Partnership as defined by Rule 1-02 of Regulation S-X of the 1933 Act.

(56) Intellectual Property. Except for such exceptions that would not reasonably
be expected, individually or in the aggregate, to result in a Material Adverse
Effect, the Partnership Entities own, possess, license or have other rights to
use, on reasonable terms, all patents, patent applications, trade and service
marks, trade and service mark registrations, trade names, copyrights, licenses,
inventions, trade secrets, technology, know-how and other intellectual property
(collectively, the “Intellectual Property”) necessary for the conduct of the
Partnership Entities’ business as now conducted or as proposed in the General
Disclosure Package and the Offering Memorandum to be conducted and there is no
pending or, to the knowledge of the

 

17



--------------------------------------------------------------------------------

Partnership, threatened action, suit, proceeding or claim by others challenging
the Partnership Entities’ rights in or to any such Intellectual Property, and
the Partnership is unaware of any facts which would form a reasonable basis for
any such claim.

(57) Title to Property. Each Subsidiary has indefeasible title to all real
property (excluding easements, rights-of-way, restrictions or covenants of
record, if any, and rights of third parties that would be disclosed by a survey)
and good and marketable title to all personal property described in the General
Disclosure Package and the Offering Memorandum, if any, as being owned by each
of them, which real and personal property is free and clear of all Liens, except
(i) as described, and subject to the limitations contained, in the General
Disclosure Package and the Offering Memorandum, if any, (ii) that arise under or
are expressly permitted by the Credit Agreement, or (iii) as do not materially
interfere with the use of such properties taken as a whole as they have been
used in the past and are proposed to be used in the future as described in the
General Disclosure Package and the Offering Memorandum, if any. All the real and
personal property described in the General Disclosure Package and the Offering
Memorandum, if any, as being held under lease by any of the Partnership Entities
is held thereby under valid, subsisting and enforceable leases and with such
exceptions as do not materially interfere with the use of such properties in the
manner in which such properties are used in the business of the Partnership as
described in the General Disclosure Package and the Offering Memorandum, if any.

(58) Rights-of-Way. Each of the Partnership Entities has such consents,
easements, rights-of-way, permits or licenses from each person (collectively,
“rights-of-way”) as are necessary to conduct its business in the manner
described, and subject to the limitations contained, in the General Disclosure
Package and the Offering Memorandum, if any, except for (i) qualifications,
reservations and encumbrances that would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect and
(ii) such rights-of-way that, if not obtained, would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect; other than
as set forth, and subject to the limitations contained, in the General
Disclosure Package and the Offering Memorandum, if any, each of the Partnership
Entities has, or at the Closing Date, following consummation of the transactions
contemplated hereby will have, fulfilled and performed, in all material
respects, its obligations with respect to such rights-of-way and no event has
occurred that allows, or after notice or lapse of time would allow, revocation
or termination thereof or would result in any impairment of the rights of the
holder of any such rights-of-way, except for such revocations, terminations and
impairments that individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect; and, except as described in the
General Disclosure Package and the Offering Memorandum, if any, none of such
rights-of-way contains any restriction that is materially burdensome to the
Partnership Entities, taken as a whole.

(59) Absence of Manipulation. None of the Partnership Entities has taken or will
take, directly or indirectly, any action designed to or that would constitute or
that could reasonably be expected to cause or result in the stabilization or
manipulation of the price of any security of the Partnership to facilitate the
sale or resale of the Securities.

 

18



--------------------------------------------------------------------------------

(60) Brokers. There is not a broker, finder or other party that is entitled to
receive from any of the Partnership Entities any brokerage or finder’s fee or
other fee or commission as a result of any of the transactions contemplated by
this Agreement, except for underwriting discounts and commissions payable to the
Initial Purchasers in connection with the sale of the Securities pursuant to
this Agreement.

(61) Transactions with Related Persons. No relationship, direct or indirect,
that would be required to be described in a registration statement of the
Partnership pursuant to Item 404 of Regulation S-K exists, including between or
among any of the Partnership Entities, on the one hand, and the directors,
officers, affiliates, stockholders, customers or suppliers of any of the
Partnership Entities, on the other hand, that has not been described in the
General Disclosure Package and the Offering Memorandum.

(62) Solvency. Immediately after the consummation of the transactions
contemplated by the Agreement, the fair value and present fair saleable value of
the assets of each of the Issuers and the Guarantors will exceed the sum of its
stated liabilities and identified contingent liabilities. Each of the Issuers
and the Guarantors is not now nor, after giving effect to the issuance of the
Securities and the execution and delivery of this Agreement and the Registration
Rights Agreement and the performance of this Agreement, the Registration Rights
Agreement and the Indenture and the consummation of the transactions
contemplated thereby or described in the Offering Memorandum, will be
(i) insolvent, (ii) left with unreasonably small capital with which to engage in
its anticipated business or (iii) incurring debts or other obligations beyond
its ability to pay such debts or obligations as they become due.

(63) Description of the Securities and Agreements. The Securities, the Exchange
Notes, the Guarantees and the Exchange Guarantees, when issued and delivered in
accordance with the terms of this Agreement against payment therefor as provided
herein, the Merger Agreements, the Registration Rights Agreement and the
Indenture conform and will conform in all material respects to the descriptions
thereof contained in the General Disclosure Package and the Offering Memorandum.

(b) Certificates. Any certificate signed by any officer of the General Partner
and delivered to the Representative or counsel for the Initial Purchasers in
connection with the offering of the Securities shall be deemed a representation
and warranty by the Issuers and the Guarantors, as to matters covered thereby,
to each Initial Purchaser.

SECTION 2. Sale and Delivery to Initial Purchasers; Closing; Agreements to Sell,
Purchase and Resell

(a) The Securities. On the basis of the representations and warranties herein
contained and subject to the terms and conditions herein set forth, each of the
Issuers and Guarantors agrees to sell to each Initial Purchaser, severally and
not jointly, and each Initial Purchaser, severally and not jointly, agrees to
purchase from each of the Issuers and the Guarantors, the aggregate principal
amount of Securities set forth opposite such Initial Purchaser’s name in
Exhibit A hereto plus any additional principal amount of Securities which such
Initial Purchaser may become obligated to purchase pursuant to the provisions of
Section 10 hereof, in each case at a price equal to 100.625% of the principal
amount thereof, plus accrued and unpaid interest thereon from December 15, 2017
to the Closing Date.

 

19



--------------------------------------------------------------------------------

(b) Payment. Payment of the purchase price for, and delivery of, the Securities
shall be made at the offices of Gibson, Dunn & Crutcher LLP, 1221 McKinney
Street, Houston, TX 77002, or at such other place as shall be agreed upon by the
Representative and the Partnership, at 9:00 A.M. (Houston time) on December 19,
2017 (unless postponed in accordance with the provisions of Section 10), or such
other time not later than five business days after such date as shall be agreed
upon by the Representative and the Partnership (such time and date of payment
and delivery being herein called the “Closing Date”).

Payment shall be made to the Partnership by wire transfer of immediately
available funds as provided herein against delivery to the Representative for
the respective accounts of the Initial Purchasers of the Securities to be
purchased by them. It is understood that each Initial Purchaser has authorized
the Representative, for its account, to accept delivery of, receipt for, and
make payment of the purchase price for, the Securities which it has agreed to
purchase. Wells Fargo, individually and not as representative of the Initial
Purchasers, may (but shall not be obligated to) make payment of the purchase
price for the Securities to be purchased by any Initial Purchaser whose funds
have not been received by the Closing Date, but such payment shall not relieve
such Initial Purchaser from its obligations hereunder.

(c) Delivery of Securities. The Issuers shall make one or more global
certificates (collectively, the “Global Securities”) representing the Securities
available for inspection by the Representative not later than 1:00 p.m., New
York City time, on the business day prior to the Closing Date and, on or prior
to the Closing Date, the Issuers shall deliver the Global Securities to the
Depository Trust Company (“DTC”) or to the Trustee, acting as custodian for DTC,
as applicable. Delivery of the Securities to the Initial Purchasers on the
Closing Date shall be made through the facilities of DTC unless the
Representative shall otherwise instruct.

(d) Representations of the Initial Purchasers. Each of the Initial Purchasers,
severally and not jointly, hereby represents and warrants to the Issuers that it
intends to offer the Securities for sale upon the terms and conditions set forth
in this Agreement and in the General Disclosure Package as soon as advisable in
the judgment of the Initial Purchasers. Each of the Initial Purchasers,
severally and not jointly, hereby represents and warrants to, and agrees with,
the Issuers, on the basis of the representations, warranties and agreements of
the Issuers and the Guarantors, that such Initial Purchaser: (i) is a QIB;
(ii) in connection with the Exempt Resales, will sell the Securities only to the
Eligible Purchasers; and (iii) will not engage in any directed selling efforts
within the meaning of Rule 902 under the 1933 Act, in connection with the
offering of the Securities. The Initial Purchasers have advised the Issuers that
they will resell the Securities to Eligible Purchasers at a price initially
equal to 102.375% of the principal amount thereof, plus accrued and unpaid
interest thereon, from December 15, 2017 to the Closing Date. Such price may be
changed by the Initial Purchasers at any time without notice. Each of the
Initial Purchasers understands that the Issuers and, for purposes of the
opinions to be delivered to the Initial Purchasers pursuant to this Agreement,
counsel to the Partnership Entities and counsel to the Initial Purchasers, will
rely upon the accuracy and truth of the foregoing representations, warranties
and agreements, and the Initial Purchasers hereby consent to such reliance.

 

20



--------------------------------------------------------------------------------

SECTION 3. Covenants of the Issuers and the Guarantors. Each of the Issuers and
Guarantors, jointly and severally, covenants with each Initial Purchaser as
follows:

(a) Securities Law Compliance. The Issuers will (i) advise each Initial
Purchaser promptly after obtaining knowledge (and, if requested by any Initial
Purchaser, confirm such advice in writing) of (A) the issuance by any U.S. or
non-U.S. federal or state securities commission of any stop order suspending the
qualification or exemption from qualification of any of the Securities for offer
or sale in any jurisdiction, or the initiation of any proceeding for such
purpose by any U.S. or non-U.S. federal or state securities commission or other
regulatory authority, or (B) the happening of any event that makes any statement
of a material fact made in the General Disclosure Package, any Issuer Free
Writing Document or the Offering Memorandum, untrue or that requires the making
of any additions to or changes in the General Disclosure Package, any Issuer
Free Writing Document or the Offering Memorandum, to make the statements
therein, or omitting to state a material fact necessary in the light of the
circumstances under which they were made, not misleading, (ii) use their
reasonable best efforts to prevent the issuance of any stop order or order
suspending the qualification or exemption from qualification of any of the
Securities under any securities or “Blue Sky” laws of U.S. state or non-U.S.
jurisdictions and (iii) if, at any time, any U.S. or non-U.S. federal or state
securities commission or other regulatory authority shall issue an order
suspending the qualification or exemption from qualification of any of the
Securities under any such laws, use their reasonable best efforts to obtain the
withdrawal or lifting of such order at the earliest possible time.

(b) Amendments. The Issuers will give the Representative notice of their
intention to prepare any amendment, supplement or revision to the Preliminary
Offering Memorandum, the Offering Memorandum or any Issuer Free Writing
Document, and the Issuers will furnish the Representative with copies of any
such documents within a reasonable amount of time prior to such proposed use,
and will not use any such document to which the Representative or counsel for
the Initial Purchasers shall reasonably object, except as required by law. The
Issuers have given the Representative notice of any filings made by the
Partnership pursuant to the 1934 Act or the rules and regulations of the
Commission thereunder (the “1934 Act Regulations”) within 48 hours prior to the
Applicable Time. The Issuers will give the Representative notice of the
Partnership’s intention to make any such filing from and after the Applicable
Time through the Closing Date (or, if later, through the completion of the
distribution of the Securities by the Initial Purchasers to Eligible Purchasers)
and will furnish the Representative with copies of any such documents a
reasonable amount of time prior to such proposed filing, as the case may be, and
will not file or use any such document to which the Representative or counsel
for the Initial Purchasers shall reasonably object.

(c) Delivery of Disclosure Documents to the Representative. The Issuers will
deliver to the Representative and counsel for the Initial Purchasers, within a
reasonable time and without charge, such number of copies of the Preliminary
Offering Memorandum, the Pricing Term Sheet and the Offering Memorandum and any
amendment or supplement to any of the foregoing as they reasonably request.

 

21



--------------------------------------------------------------------------------

(d) Continued Compliance with Securities Laws. The Issuers will comply with the
1933 Act, the rules and regulations thereunder (the “1933 Act Regulations”), the
1934 Act and the 1934 Act Regulations so as to permit the completion of the
distribution of the Securities as contemplated by this Agreement, the General
Disclosure Package and the Offering Memorandum. If at any time prior to the
completion of the distribution of the Securities by the Initial Purchasers to
Eligible Purchasers, any event shall occur or condition shall exist as a result
of which it is necessary (or if the Representative or counsel for the Initial
Purchasers shall notify the Issuers that, in their judgment, it is necessary) to
amend or supplement the General Disclosure Package or the Offering Memorandum
(or, in each case, any documents incorporated by reference therein) so that the
General Disclosure Package or the Offering Memorandum, as the case may be, will
not include any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made not misleading or if it is necessary
(or, if the Representative or counsel for the Initial Purchasers shall notify
the Issuers that, in their judgment, it is necessary) to amend or supplement the
General Disclosure Package or the Offering Memorandum (or, in each case, any
documents incorporated by reference therein) in order to comply with the
requirements of the 1933 Act, the 1933 Act Regulations, the 1934 Act or the 1934
Act Regulations, the Issuers will promptly notify the Representative of such
event or condition and of their intention to prepare such amendment or
supplement (or, if the Representative or counsel for the Initial Purchasers
shall have notified the Issuers as aforesaid, the Issuers will promptly notify
the Representative of their intention to prepare such amendment or supplement)
and will promptly prepare, subject to Section 3(b) hereof, such amendment or
supplement as may be necessary to correct such untrue statement or omission or
to comply with such requirements, and the Issuers will furnish to the Initial
Purchasers such number of copies of such amendment or supplement as the Initial
Purchasers may reasonably request. If at any time an event shall occur or
condition shall exist as a result of which it is necessary (or if the
Representative or counsel for the Initial Purchasers shall notify the Issuers
that, in their judgment, it is necessary) to amend or supplement any Issuer Free
Writing Document so that it will not include an untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made not
misleading, or if it is necessary (or, if the Representative or counsel for the
Initial Purchasers shall notify the Issuers that, in their judgment, it is
necessary) to amend or supplement such Issuer Free Writing Document in order to
comply with the requirements of the 1933 Act or the 1933 Act Regulations, the
Issuers will promptly notify the Representative of such event or condition and
of their intention to prepare such amendment or supplement (or, if the
Representative or counsel for the Initial Purchasers shall have notified the
Issuers as aforesaid, the Issuers will promptly notify the Representative of
their intention to prepare such amendment or supplement) and will promptly
prepare and, subject to Section 3(b) hereof distribute, such amendment or
supplement as may be necessary to eliminate or correct such conflict, untrue
statement or omission or to comply with such requirements, and the Issuers will
furnish to the Initial Purchasers such number of copies of such amendment or
supplement as the Initial Purchasers may reasonably request.

 

22



--------------------------------------------------------------------------------

(e) Use of Offering Materials. Each of the Issuers and Guarantors consents to
the use of the General Disclosure Package and the Offering Memorandum in
accordance with the securities or “Blue Sky” laws of the jurisdictions in which
the Securities are offered by the Initial Purchasers and by all dealers to whom
Securities may be sold, in connection with the offering and sale of the
Securities.

(f) “Blue Sky” and Other Qualifications. The Issuers will use their best
efforts, in cooperation with the Initial Purchasers, to qualify the Securities
for offering and sale, or to obtain an exemption for the Securities to be
offered and sold, under the applicable securities laws of such states and other
jurisdictions (domestic or foreign) as the Representative may designate and to
maintain such qualifications and exemptions in effect for so long as required
for the distribution of the Securities; provided, however, that the Issuers
shall not be obligated to file any general consent to service of process or to
qualify as a foreign limited partnership or corporation or as a dealer in
securities in any jurisdiction in which it is not so qualified or to subject
itself to taxation in respect of doing business in any jurisdiction in which it
is not otherwise so subject. In each jurisdiction in which the Securities have
been so qualified or are exempt, the Issuers will file such statements and
reports as may be required by the laws of such jurisdiction to continue such
qualification or exemption, as the case may be, in effect for so long as
required for the distribution of the Securities.

(g) Use of Proceeds. The Partnership will use the net proceeds received by it
from the sale of the Securities in the manner specified in the Preliminary
Offering Memorandum and the Offering Memorandum under “Use of Proceeds.”

(h) Restriction on Sale of Securities. From and including the date of this
Agreement through and including the 45th day after the date of this Agreement,
the Issuers and the Guarantors will not, without the prior written consent of
Wells Fargo, directly or indirectly issue, offer, pledge, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option or right to sell or otherwise transfer or dispose of
any debt securities of or guaranteed by any of the Issuers or Guarantors (other
than the Securities issued under this Agreement) or any securities convertible
into or exercisable or exchangeable for any debt securities of or guaranteed by
the Issuers except for the Exchange Notes and Exchange Guarantees.

(i) Rule 144A Information. So long as any of the Securities are outstanding,
during any period in which the Partnership is not subject to and in compliance
with Section 13 or 15(d) of the 1934 Act, the Issuers and the Guarantors will,
furnish at their expense to the Initial Purchasers, and, upon request, to the
holders of the Securities and prospective purchasers of the Securities the
information required by Rule 144A(d)(4) under the 1933 Act (if any).

(j) Pricing Term Sheet. The Issuers will prepare the Pricing Term Sheet
reflecting the final terms of the Securities, in substantially the form attached
hereto as Exhibit D and otherwise in form and substance satisfactory to the
Representative; provided that the Issuers will furnish the Representative with
copies of any such Pricing Term Sheet.

 

23



--------------------------------------------------------------------------------

(k) Preparation of the Offering Memorandum. Immediately following the execution
of this Agreement, the Issuers will, subject to Section 3(b) hereof, prepare the
Offering Memorandum, which shall contain the public offering price and terms of
the Securities, the plan of distribution thereof and such other information as
the Representative and the Issuers may deem appropriate.

(l) DTC. The Issuers will use commercially reasonable efforts to permit the
Securities to be eligible for clearance and settlement through DTC.

(m) No Stabilization. The Issuers, the Guarantors and their respective
affiliates will not take, directly or indirectly, any action designed to or that
has constituted or that reasonably could be expected to cause or result in the
stabilization or manipulation of the price of any security of the Issuers or the
Guarantors in connection with the offering of the Securities.

(n) No Affiliate Resales. The Issuers and the Guarantors will not, and will not
permit any of their respective affiliates (as defined in Rule 144 under the 1933
Act) to, resell any of the Securities that have been acquired by any of them,
except for Securities purchased by the Issuers, the Guarantors or any of their
respective affiliates and resold in a transaction registered under the 1933 Act.

(o) No General Solicitation. In connection with any offer or sale of the
Securities, the Issuers and the Guarantors will not engage, and will cause their
respective affiliates and any person acting on their behalf (other than, in any
case, the Initial Purchasers and any of their affiliates, as to whom the Issuers
and the Guarantors make no covenant) not to engage (i) in any form of general
solicitation or general advertising (within the meaning of Regulation D of the
1933 Act) or any public offering within the meaning of Section 4(a)(2) of the
1933 Act in connection with any offer or sale of the Securities and/or (ii) in
any directed selling effort with respect to the Securities (within the meaning
of Regulation S under the 1933 Act), and to comply with the offering
restrictions requirement of Regulation S of the 1933 Act.

(p) No Integration. The Issuers will not, and will ensure that no affiliate of
the Issuers that the Issuers control will, sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any “security” (as defined in
the 1933 Act) that would be integrated with the sale of the Securities in a
manner that would require the registration under the 1933 Act of the sale to the
Initial Purchaser or to the Eligible Purchasers of the Securities.

(q) Transaction Documents. The Issuers and the Guarantors will do and perform
all things required or necessary to be done and performed under the Transaction
Documents by them prior to the Closing Date, and to satisfy all conditions
precedent to the Initial Purchasers’ obligations hereunder to purchase the
Securities.

SECTION 4. Payment of Expenses.

(a) Expenses. The Issuers and the Guarantors, jointly and severally, will pay
all expenses incident to the performance of their respective obligations under
this Agreement,

 

24



--------------------------------------------------------------------------------

including (i) the preparation, printing and delivery of the Preliminary Offering
Memorandum, the General Disclosure Package, the Offering Memorandum and any
Issuer Free Writing Documents and each amendment thereto (in each case including
exhibits) and any costs associated with electronic delivery of any of the
foregoing, (ii) the word processing and delivery to the Initial Purchasers of
each of the Transaction Documents and such other documents as may be required in
connection with the offering, purchase, sale, issuance or delivery of the
Securities, (iii) the preparation, issuance and delivery of the certificates for
the Securities and the issuance and delivery of the Securities to the Initial
Purchasers, including any issue or other transfer taxes and any stamp or other
taxes or duties payable in connection with the sale, issuance or delivery of the
Securities to the Initial Purchasers, (iv) the fees and disbursements of the
counsel, accountants and other advisors to the Issuers and the Guarantors,
(v) the qualification or exemption of the Securities under securities laws in
accordance with the provisions of Section 3(f) hereof, including the reasonable
fees and disbursements of counsel for the Initial Purchasers in connection
therewith and in connection with the preparation, printing and delivery of the
Blue Sky Survey and any supplements thereto, (vi) the fees and expenses of the
Trustee, including the fees and disbursements of counsel for the Trustee in
connection with the Transaction Documents, (vii) all fees charged by any rating
agencies for rating the Securities and all expenses and application fees
incurred in connection with the approval of the Securities for clearance,
settlement and book-entry transfer through DTC and (viii) all reasonable travel
expenses of each Initial Purchaser and the Issuers’ officers and employees and
any other expenses of each Initial Purchaser and the Issuers in connection with
attending or hosting meetings with prospective purchasers of the Securities, and
expenses associated with any electronic road show.

(b) Termination of Agreement. If this Agreement is terminated by the
Representative in accordance with the provisions of Section 5 or
Section 9(a)(i), Section 9(a)(iii)(A) or Section 9(a)(v) hereof, the Issuers and
the Guarantors, jointly and severally, will reimburse the Initial Purchasers for
all of their out-of-pocket expenses, including the reasonable fees and
disbursements of counsel for the Initial Purchasers.

SECTION 5. Conditions to Initial Purchasers’ Obligations. The obligations of the
several Initial Purchasers hereunder are subject to the accuracy, on the date
hereof and at the Closing Date, of the representations and warranties of the
Issuers and the Guarantors contained in this Agreement, or in certificates
signed by any officer of any of the Issuers or Guarantors or any subsidiary of
the Issuers (whether signed on behalf of such officer, the Issuers or such
subsidiary) delivered to the Representative or counsel for the Initial
Purchasers, to the performance by the Issuers and the Guarantors of their
respective covenants and other obligations hereunder, and to the following
further conditions:

(a) Opinion of Counsel for Issuers and the Guarantors. At the Closing Date, the
Representative shall have received the favorable opinions, dated as of the
Closing Date, of (i) Gibson, Dunn & Crutcher LLP, counsel for the Issuers and
the Guarantors (“Issuers Counsel”), in form and substance satisfactory to the
Representative, to the effect set forth in Exhibit F hereto, (ii) Miles &
Stockbridge P.C., in its capacity as special Maryland counsel for Blackwater
Maryland, L.L.C., in form and substance satisfactory to the Representative,
(iii) Adams and Reese LLP, in its capacity as special Alabama, Georgia,
Louisiana and Nevada counsel for certain of the Guarantors, in form and
substance satisfactory to the Representative, and (iv) Conner & Winters, LLP, in
its capacity as special Oklahoma counsel for AMID Crude Oil Storage LLC, in form
and substance satisfactory to the Representative.

 

25



--------------------------------------------------------------------------------

(b) Opinion of Counsel for Initial Purchasers. At the Closing Date, the
Representative shall have received the favorable letter, dated as of the Closing
Date, of Vinson & Elkins L.L.P., counsel for the Initial Purchasers, with
respect to the Securities to be sold by the Issuers pursuant to this Agreement,
the Indenture, the General Disclosure Package and the Offering Memorandum, and
any amendments or supplements thereto and such other matters as the
Representative may reasonably request.

(c) Officers’ Certificate. At the Closing Date, there shall not have been, since
the date hereof or since the respective dates as of which information is given
in the General Disclosure Package and the Offering Memorandum (in each case
exclusive of any amendments or supplements thereto subsequent to the date of
this Agreement), any material adverse change or any development that could
reasonably be expected to result in a material adverse change, in the condition
(financial or other), results of operations, business, properties, management or
prospects of the Issuers and their subsidiaries taken as a whole, whether or not
arising in the ordinary course of business, and, at the Closing Date, the
Representative shall have received a certificate, signed on behalf of each of
the Issuers and Guarantors by the principal executive officer, principal
financial officer and principal accounting officer of the General Partner, dated
as of the Closing Date, to the effect that (i) there has been no such material
adverse change with respect to the Issuers and their subsidiaries, (ii) the
representations and warranties of the Issuers and the Guarantors in this
Agreement are true and correct at and as of the Closing Date with the same force
and effect as though expressly made at and as of the Closing Date and (iii) the
Issuers and the Guarantors have complied with all agreements and satisfied all
conditions on their part to be performed or satisfied at or prior to the Closing
Date under or pursuant to this Agreement.

(d) Accountants’ Comfort Letter. At the time of the execution of this Agreement,
the Representative shall have received from each of PricewaterhouseCoopers LLP,
BDO USA, LLP, Ernst & Young LLP and Deloitte & Touche LLP a letter or letters,
as the case may be, dated the date of this Agreement and in form and substance
satisfactory to the Representative containing statements and information of the
type ordinarily included in accountants’ “comfort letters” to initial purchasers
with respect to the financial statements and certain financial information,
including the pro forma financial statements and financial information of the
Issuers and SXH Holdings, contained in the General Disclosure Package, any
Issuer Free Writing Documents (other than any electronic road show) and the
Offering Memorandum and any amendments or supplements to any of the foregoing.

(e) Bring-down Comfort Letter. At the Closing Date, the Representative shall
have received from each of PricewaterhouseCoopers LLP, BDO USA, LLP, Ernst &
Young LLP and Deloitte & Touche LLP a letter or letters, as the case may be,
dated as of the Closing Date and in form and substance satisfactory to the
Representative, to the effect that they reaffirm the statements made in the
letter or letters furnished pursuant to subsection (d) of this Section, except
that the specified date referred to shall be a date not more than three business
days prior to the Closing Date.

 

26



--------------------------------------------------------------------------------

(f) No Downgrade. There shall not have occurred, on or after the date of this
Agreement, any downgrading in the rating of any debt securities of or guaranteed
by the Issuers, or any debt securities of any subsidiary or subsidiary trust of
the Issuers, by any “nationally recognized statistical rating organization” (as
defined by the Commission in Section 3(a)(62) of the 1934 Act) or any public
announcement that any such organization has placed its rating on the Issuers or
any such debt securities under surveillance or review or on a so-called “watch
list” (other than an announcement with positive implications of a possible
upgrading, and no implication of a possible downgrading, of such rating) or any
announcement by any such organization that the Issuers or any such debt
securities has been placed on negative outlook.

(g) DTC Eligibility. The Securities shall be eligible for clearance and
settlement through DTC.

(h) Transaction Documents. The Issuers, the Guarantors and the other parties
thereto shall have executed and delivered each of the Transaction Documents, and
the Initial Purchasers shall have received an original copies thereof, duly
executed by the Issuers, the Guarantors and the other parties thereto.

(i) Additional Documents. At the Closing Date, counsel for the Initial
Purchasers shall have been furnished with such documents and opinions as they
may require for the purpose of enabling them to pass upon the issuance and sale
of the Securities as herein contemplated, or in order to evidence the accuracy
of any of the representations or warranties, or the fulfillment of any of the
conditions, contained in this Agreement, or as the Representative or counsel for
the Initial Purchasers may otherwise reasonably request; and all proceedings
taken by the Issuers or any Guarantor in connection with the issuance and sale
of the Securities as herein contemplated and in connection with the other
transactions contemplated by this Agreement shall be satisfactory in form and
substance to the Representative.

(j) Termination of Agreement. If any condition specified in this Section 5 shall
not have been fulfilled when and as required to be fulfilled, this Agreement may
be terminated by the Representative by notice to the Issuers and the Guarantors
at any time on or prior to the Closing Date and such termination shall be
without liability of any party to any other party except as provided in
Section 4 hereof and except that Sections 1, 4(b), 6, 7, 8, 11, 12, 13, 14, 15,
17, 18 and 19 hereof shall survive any such termination of this Agreement and
remain in full force and effect.

SECTION 6. Indemnification.

(a) Indemnification by the Issuers and the Guarantors. Each of the Issuers and
Guarantors agrees, jointly and severally, to indemnify and hold harmless each
Initial Purchaser, its affiliates, and its and their officers, directors, agents
and each person, if any, who controls any Initial Purchaser within the meaning
of Section 15 of the 1933 Act or Section 20 of the 1934 Act as follows:

 

27



--------------------------------------------------------------------------------

against any and all loss, liability, claim, damage and expense whatsoever
(including any amount paid in settlement or pursuant to a judgment or other
disposition of any litigation, investigation or proceeding provided such
settlement is effected with the written consent of the Issuers), as incurred,
arising out of or based upon any untrue statement or alleged untrue statement of
a material fact included or incorporated by reference in the Preliminary
Offering Memorandum, any Issuer Free Writing Document, the General Disclosure
Package or the Offering Memorandum (or any amendment or supplement to any of the
foregoing), or in any materials, presentations or information provided to
investors by, or with the approval of, the Issuers or any Guarantor in
connection with the marketing of the offering of the Securities, including any
road show or investor presentations made to investors by the Issuers (whether in
person or electronically), or the omission or alleged omission therefrom of a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading and agrees to
reimburse each such indemnified party, as incurred, for any legal or other
expenses reasonably incurred by them in connection with investigation, preparing
for or defending any such loss, liability, claim, damage or action;

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of or based upon
any untrue statement or omission or alleged untrue statement or omission made in
reliance upon and in conformity with written information about any Initial
Purchaser furnished to the Issuers or any Guarantor by such Initial Purchaser
through the Representative expressly for use in the Preliminary Offering
Memorandum, any Issuer Free Writing Document, the General Disclosure Package or
the Offering Memorandum (or in any amendment or supplement to any of the
foregoing), it being understood and agreed that the only such information
furnished by the Initial Purchasers as aforesaid consists of the information
described as such in Section 6(b) hereof.

(b) Indemnification by the Initial Purchasers. Each Initial Purchaser agrees,
severally and not jointly, to indemnify and hold harmless the Issuers and the
Guarantors, their respective officers, directors and each person, if any, who
controls the Issuers within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act against any and all loss, liability, claim, damage
and expense described in the indemnity contained in subsection (a) of this
Section 6, as incurred, but only with respect to untrue statements or omissions,
or alleged untrue statements or omissions, included in the Preliminary Offering
Memorandum, any Issuer Free Writing Document or the Offering Memorandum (or any
amendment or supplement to any of the foregoing), in reliance upon and in
conformity with written information relating to such Initial Purchaser furnished
to the Issuers or any Guarantor by such Initial Purchaser through the
Representative expressly for use therein. The Issuers and the Guarantors hereby
acknowledge and agree that the information furnished to the Issuers and any
Guarantor by the Initial Purchasers through the Representative expressly for use
in the Preliminary Offering Memorandum, any Issuer Free Writing Document or the
Offering Memorandum (or any amendment or supplement to any of the foregoing),
consists exclusively of the information in the Preliminary Offering Memorandum
and the Offering Memorandum appearing under the caption “Plan of
Distribution—Stabilization and Short Positions” and the information regarding
market making by the Initial Purchasers appearing in the first paragraph under
the caption “Plan of Distribution—Rule 144A and Regulation S.”

 

28



--------------------------------------------------------------------------------

(c) Actions Against Parties; Notification. Each indemnified party shall give
notice as promptly as reasonably practicable to each indemnifying party of any
action commenced against it in respect of which indemnity may be sought
hereunder; provided, however, that the failure to so notify an indemnifying
party shall not relieve such indemnifying party from any liability that it may
have under this Section 6; provided further, that the failure to so notify such
indemnifying party shall not relive such indemnifying party from any liability
that it may have to such indemnified party otherwise than under this Section 6.
Counsel to the indemnified parties shall be selected as follows: counsel to the
Initial Purchasers and the other indemnified parties referred to in Section 6(a)
above shall be selected by Wells Fargo; and counsel to the Issuers and the
Guarantors, their respective directors, each of their respective officers and
each person, if any, who controls the Issuers within the meaning of Section 15
of the 1933 Act or Section 20 of the 1934 Act shall be selected by the Issuers
and the Guarantors. An indemnifying party may participate at its own expense in
the defense of any such action; provided, however, that counsel to the
indemnifying party shall not (except with the consent of the indemnified party)
also be counsel to the indemnified party. In no event shall the indemnifying
party be liable for the fees and expenses of more than one counsel (in addition
to any local counsel) separate from their own counsel for the Initial Purchasers
and the other indemnified parties referred to in Section 6(a) above; and the
fees and expenses of more than one counsel (in addition to any local counsel)
separate from their own counsel for the Issuers and the Guarantors, their
respective directors, each of their respective officers and each person, if any,
who controls the Issuers within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act, in each case in connection with any one action or
separate but similar or related actions in the same jurisdiction arising out of
the same general allegations or circumstances. The indemnifying party under this
Section 6 shall not be liable for any settlement of any proceeding effected
without its written consent, which will not be unreasonably withheld, but if
settled with such consent or if there be a final judgment for the plaintiff, the
indemnifying party agrees to indemnify the indemnified party against loss,
claim, damage, liability, or expense by reason of such settlement or judgment.
No indemnifying party shall, without the prior written consent of the
indemnified parties, settle or compromise or consent to the entry of any
judgment with respect to any litigation, or any investigation or proceeding by
any governmental agency or body, commenced or threatened, or any claim
whatsoever in respect of which indemnification or contribution could be sought
under this Section 6 or Section 7 hereof (whether or not the indemnified parties
are actual or potential parties thereto), unless such settlement, compromise or
consent (i) includes an unconditional release of each indemnified party from all
liability arising out of such litigation, investigation, proceeding or claim and
(ii) does not include a statement as to or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party. No indemnifying party
will be liable under this Section 6 for any settlement of any claim or action
effected without its prior written consent, which shall not be unreasonably
withheld.

SECTION 7. Contribution. If the indemnification provided for in Section 6 hereof
is for any reason unavailable to or insufficient to hold harmless an indemnified
party in respect of any losses, liabilities, claims, damages or expenses
referred to therein, then each indemnifying party shall contribute to the
aggregate amount of such losses, liabilities, claims, damages and expenses
incurred by such indemnified party, as incurred, (i) in such proportion as is
appropriate to reflect

 

29



--------------------------------------------------------------------------------

the relative benefits received by the Issuers and the Guarantors on the one hand
and the Initial Purchasers on the other hand from the offering of the Securities
pursuant to this Agreement or (ii) if the allocation provided by clause (i) is
not permitted by applicable law, in such proportion as is appropriate to reflect
not only the relative benefits referred to in clause (i) above but also the
relative fault of the Issuers and the Guarantors on the one hand and of the
Initial Purchasers on the other hand in connection with the statements or
omissions which resulted in such losses, liabilities, claims, damages or
expenses, as well as any other relevant equitable considerations.

The relative benefits received by the Issuers and the Guarantors on the one hand
and the Initial Purchasers on the other hand in connection with the offering of
the Securities pursuant to this Agreement shall be deemed to be in the same
respective proportions as the total net proceeds from the offering of the
Securities pursuant to this Agreement (before deducting expenses) received by
the Issuers and the Guarantors and the total underwriting discounts and
commissions received by the Initial Purchasers, in each case as determined
pursuant to this Agreement, bear to the aggregate initial offering price of the
Securities as set forth on the cover of the Offering Memorandum.

The relative fault of the Issuers and the Guarantors on the one hand and the
Initial Purchasers on the other hand shall be determined by reference to, among
other things, whether any such untrue or alleged untrue statement of a material
fact or omission or alleged omission to state a material fact relates to
information supplied by the Issuers and the Guarantors on the one hand or by the
Initial Purchasers on the other hand and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

The Issuers, the Guarantors and the Initial Purchasers agree that it would not
be just and equitable if contribution pursuant to this Section 7 were determined
by pro rata allocation (even if the Initial Purchasers were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to above in this
Section 7. The aggregate amount of losses, liabilities, claims, damages and
expenses incurred by an indemnified party and referred to above in this
Section 7 shall be deemed to include any legal or other expenses reasonably
incurred by such indemnified party in investigating, preparing or defending
against any litigation, or any investigation or proceeding by any governmental
agency or body, commenced or threatened, or any claim whatsoever based upon any
such untrue or alleged untrue statement or omission or alleged omission.

Notwithstanding the provisions of this Section 7, no Initial Purchaser shall be
required to contribute any amount in excess of the amount by which the total
discounts and commissions from the sale to Eligible Purchasers of the Securities
initially purchased by it exceeds the amount of any damages which such Initial
Purchaser has otherwise been required to pay by reason of any such untrue or
alleged untrue statement or omission or alleged omission.

No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the 1933 Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.

For purposes of this Section 7, each affiliate, officer, director, and employee
of each Initial Purchaser and each person, if any, who controls any Initial
Purchaser within the meaning

 

30



--------------------------------------------------------------------------------

of Section 15 of the 1933 Act or Section 20 of the 1934 Act shall have the same
rights to contribution as such Initial Purchaser, and each director of the
Issuers and of each Guarantor, each officer of the Issuers and of each
Guarantor, and each person, if any, who controls the Issuers within the meaning
of Section 15 of the 1933 Act or Section 20 of the 1934 Act shall have the same
rights to contribution as the Issuers and the Guarantors. The Initial
Purchasers’ respective obligations to contribute pursuant to this Section 7 are
several in proportion to the principal amount of Securities set forth opposite
their respective names in Exhibit A hereto and not joint.

SECTION 8. Representations, Warranties and Agreements to Survive Delivery. All
representations, warranties and agreements contained in this Agreement or in
certificates signed by any officer of the Issuers or any of their subsidiaries
(whether signed on behalf of such officer, the Issuers, or such subsidiary) and
delivered to the Representative or counsel to the Initial Purchasers, shall
remain operative and in full force and effect, regardless of any investigation
made by or on behalf of any Initial Purchaser, its affiliates and any of their
any officers, directors, employees, or agents of any Initial Purchaser or any
person controlling any Initial Purchaser, or by or on behalf of any of the
Issuers or Guarantors, any officer, director or employee of any of the Issuers
or Guarantors or any person controlling any of the Issuers or Guarantors, and
shall survive delivery of and payment for the Securities.

SECTION 9. Termination of Agreement.

(a) Termination; General. The Representative may terminate this Agreement, by
notice to the Issuers and the Guarantors, at any time on or prior to the Closing
Date (i) if there has been, at any time on or after the date of this Agreement
or since the respective dates as of which information is given in the General
Disclosure Package or the Offering Memorandum (in each case exclusive of any
amendments or supplements thereto subsequent to the date of this Agreement), any
material adverse change or any development that could reasonably be expected to
result in a material adverse change, in the condition (financial or other),
results of operations, business, properties, management or prospects of the
Issuers and their subsidiaries taken as a whole, whether or not arising in the
ordinary course of business, or (ii) if there has occurred any material adverse
change in the financial markets in the United States or the international
financial markets, any declaration of a national emergency or war by the United
States, any outbreak of hostilities or escalation thereof or other calamity or
crisis or any change or development involving a prospective change in national
or international political, financial or economic conditions (including, without
limitation, as a result of terrorist activities), in each case the effect of
which is such as to make it, in the judgment of the Representative,
impracticable or inadvisable to proceed with the offering, sale or delivery of
the Securities or to enforce contracts for the sale of the Securities on the
terms and in the manner contemplated in the General Disclosure Package and the
Offering Memorandum, or (iii) (A) if trading in any securities of the
Partnership has been suspended or materially limited by the Commission or the
New York Stock Exchange (the “NYSE”), or (B) if trading generally on the NYSE,
the Nasdaq Global Select Market or the Nasdaq Global Market has been suspended
or limited, or minimum or maximum prices for trading have been fixed, or maximum
ranges for prices have been required, by any of said exchanges or by order of
the Commission or any other governmental authority, or (C) if a material
disruption has occurred in commercial banking or securities settlement or
clearance services in the United States or in Europe, or (iv) if a banking
moratorium has been declared by

 

31



--------------------------------------------------------------------------------

either Federal or New York authorities or (v) if there shall have occurred, on
or after the date of this Agreement, any downgrading in the rating of any debt
securities of or guaranteed by the Issuers or any Guarantor, by any “nationally
recognized statistical rating organization” (as defined by the Commission in
Section 3(a)(62) of the 1934 Act) or any public announcement that any such
organization has placed its rating on the Issuers or any Guarantor or any such
debt securities under surveillance or review or on a so-called “watch list”
(other than an announcement with positive implications of a possible upgrading,
and no implication of a possible downgrading, of such rating) or any
announcement by any such organization that the Issuers or any Guarantor or any
such debt securities has been placed on negative outlook.

(b) Liabilities. If this Agreement is terminated pursuant to this Section 9,
such termination shall be without liability of any party to any other party
except as provided in Section 4 hereof, and except that Sections 1, 4(b), 6, 7,
8, 11, 12, 13, 14, 15, 17, 18 and 19 hereof shall survive such termination and
remain in full force and effect.

SECTION 10. Default by One or More of the Initial Purchasers. (a) If one or more
of the Initial Purchasers shall fail at the Closing Date to purchase the
aggregate principal amount of Securities which it or they are obligated to
purchase under this Agreement (the “Defaulted Securities”), the Representative
shall have the right, within 24 hours thereafter, to make arrangements for one
or more of the non-defaulting Initial Purchasers, or any other purchaser, to
purchase all, but not less than all, of the Defaulted Securities in such amounts
as may be agreed upon and upon the terms herein set forth; if, however, the
Representative shall not have completed such arrangements within such 24-hour
period, then:

(i) if the aggregate principal amount of Defaulted Securities does not exceed
10% of the aggregate principal amount of Securities, each of the non-defaulting
Initial Purchasers shall be obligated, severally and not jointly, to purchase
the full amount of such Defaulted Securities in the proportions that their
respective underwriting obligations hereunder bear to the underwriting
obligations of all non-defaulting Initial Purchasers; or

(ii) if the number of Defaulted Securities exceeds 10% of the aggregate
principal amount of Securities, this Agreement shall terminate without liability
on the part of any non-defaulting Party.

No action taken pursuant to this Section 10 shall relieve any defaulting Initial
Purchaser from liability in respect of its default. Any termination of this
Agreement pursuant to this Section 10 shall be without liability on the part of
the Partnership Parties, except that the Partnership Parties will continue to be
liable for the payment of expenses as set forth in Section 4 hereof and except
that the provisions of Section 6 hereof shall not terminate and shall remain in
effect.

In the event of any such default which does not result in a termination of this
Agreement, the Representative or the Issuers shall have the right to postpone
the Closing Date for a period not exceeding seven days in order to effect any
required changes in the General Disclosure Package or Offering Memorandum or in
any other documents or arrangements. As used herein, the term “Initial
Purchaser” includes any person substituted for an Initial Purchaser under this
Section 10.

 

32



--------------------------------------------------------------------------------

SECTION 11. Notices. All notices and other communications hereunder shall be in
writing, shall be effective only upon receipt and shall be mailed, delivered by
hand or overnight courier, or transmitted by fax (with the receipt of any such
fax to be confirmed by telephone). Notices to the Initial Purchasers shall be
directed to the Representative at Wells Fargo Securities, LLC, 301 S. College
St., 6th Floor, Charlotte, North Carolina 28288, Attention: Transaction
Management, fax no. (704) 383-9165 (with such fax to be confirmed by telephone
to (704) 715-0541); and notices to the Issuers or any Guarantor shall be
directed to American Midstream Partners, LP, 2103 CityWest Blvd., Houston, TX
77042, Attention: General Counsel, Fax: (713) 278-8870 (with such fax to be
confirmed by telephone to (346) 241-3400).

SECTION 12. Parties. This Agreement shall inure to the benefit of and be binding
upon the Initial Purchasers, the Issuers, the Guarantors and their respective
successors. Nothing expressed or mentioned in this Agreement is intended or
shall be construed to give any person, firm or corporation, other than the
Initial Purchasers, the Issuers, the Guarantors and their respective successors
and the controlling persons and other indemnified parties referred to in
Sections 6 and 7 and their successors, heirs and legal representatives, any
legal or equitable right, remedy or claim under or in respect of this Agreement
or any provision herein contained. This Agreement and all conditions and
provisions hereof are intended to be for the sole and exclusive benefit of the
Initial Purchasers, the Issuers, the Guarantors and their respective successors,
and said controlling persons and other indemnified parties and their successors,
heirs and legal representatives, and for the benefit of no other person or
entity. No purchaser of Securities from any Initial Purchaser shall be deemed to
be a successor by reason merely of such purchase.

SECTION 13. Governing Law and Time. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. EXCEPT AS
OTHERWISE EXPRESSLY SET FORTH HEREIN, SPECIFIED TIMES OF DAY REFER TO NEW YORK
CITY TIME.

SECTION 14. Effect of Headings. The Section and Exhibit headings herein are for
convenience only and shall not affect the construction hereof.

SECTION 15. Interpretation.

All references in this Agreement to the Preliminary Offering Memorandum and the
Offering Memorandum, any Issuer Free Writing Document or any amendment or
supplement to any of the foregoing shall be deemed to include all versions
thereof delivered (physically or electronically) to the Representative or the
Initial Purchasers.

All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included” or “stated” in the Preliminary
Offering Memorandum or the Offering Memorandum (and all other references of like
import) shall be deemed to mean and include all such financial statements and
schedules and other information which is incorporated by reference in the
Preliminary Offering Memorandum or the Offering Memorandum, as the case may be;
and all references in this Agreement to amendments or supplements to the
Preliminary Offering Memorandum or the Offering Memorandum shall be deemed to
mean and include the filing of any document under the 1934 Act which is
incorporated by reference in the Preliminary Offering Memorandum or the Offering
Memorandum.

 

33



--------------------------------------------------------------------------------

SECTION 16. Permitted Free Writing Documents; No General Solicitation.

(a) Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that it has not made and, unless it obtains the prior written consent of
the Issuers, the Guarantors and the Representative, it will not make, any offer
relating to the Securities pursuant to an Issuer Free Writing Prospectus;
provided that the prior written consent of the Issuers, the Guarantors and the
Representative shall be deemed to have been given in respect of the Issuer Free
Writing Documents, if any, listed on Exhibit E(2) hereto and to any electronic
road show in the form previously provided by the Issuers to and approved by the
Representative.

(b) In connection with any offer or sale of the Securities, the Initial
Purchasers have not, and will not, engage, and have caused, or will cause, their
respective affiliates and any person acting on their behalf (other than, in any
case, the Issuers and the Guarantors and any of their affiliates, as to whom the
Initial Purchasers make no representation or covenant) not to engage (i) in any
form of general solicitation or general advertising (within the meaning of
Regulation D of the 1933 Act) or any public offering within the meaning of
Section 4(a)(2) of the 1933 Act in connection with any offer or sale of the
Securities and/or (ii) in any directed selling effort with respect to the
Securities (within the meaning of Regulation S under the 1933 Act), and to
comply with the offering restrictions requirement of Regulation S of the 1933
Act.

SECTION 17. Absence of Fiduciary Relationship. The Issuers and the Guarantors
acknowledge and agree that (i) the purchase and sale of the Securities pursuant
to this Agreement is an arm’s-length commercial transaction between the Issuers,
on the one hand, and the Initial Purchasers, on the other, (ii) in connection
therewith and with the process leading to such transaction each Initial
Purchaser is acting solely as a principal and not an agent or fiduciary of
either of the Issuers, (iii) no Initial Purchaser has assumed an advisory or
fiduciary responsibility in favor of either the Issuers with respect to the
offering contemplated hereby or the process leading thereto (irrespective of
whether such Initial Purchaser has advised or is currently advising either of
the Issuers on other matters) or any other obligation to the Issuers except the
obligations expressly set forth in this Agreement and (iv) each of the Issuers
has consulted its own legal and financial advisors to the extent it deemed
appropriate. Each of the Issuers agrees that it will not claim that any Initial
Purchaser has rendered advisory services of any nature or respect, or owes a
fiduciary to similar duty to either of the Issuers, in connection with such
transaction or the process leading thereto.

SECTION 18. Waiver of Jury Trial. The Issuers, the Guarantors and each of the
Initial Purchasers hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby.

SECTION 19. Consent to Jurisdiction. The Issuers and the Guarantors hereby
submit to the non-exclusive jurisdiction of any U.S. federal or state court
located in the Borough of Manhattan, the City and County of New York in any
action, suit or proceeding arising out of or relating to or based upon this
Agreement or any of the transactions contemplated hereby, and the

 

34



--------------------------------------------------------------------------------

Issuers and the Guarantors irrevocably and unconditionally waive any objection
to the laying of venue of any action, suit or proceeding in any such court
arising out of or relating to this Agreement or the transactions contemplated
hereby and irrevocably and unconditionally waive and agree not to plead or claim
in any such court that any such action, suit or proceeding has been brought in
an inconvenient forum.

[Signature Page Follows]

 

35



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Issuers and the Guarantors a counterpart hereof,
whereupon this instrument, along with all counterparts, will become a binding
agreement among the Initial Purchasers, the Issuers and the Guarantors in
accordance with its terms.

 

Very truly yours, AMERICAN MIDSTREAM PARTNERS, LP By:   American Midstream GP,
LLC, its sole general partner By:  

/s/ Eric T. Kalamaras

  Eric T. Kalamaras   Senior Vice President and Chief Financial Officer

AMERICAN MIDSTREAM FINANCE

CORPORATION

By:  

/s/ Eric T. Kalamaras

  Eric T. Kalamaras   Senior Vice President and Chief Financial Officer

 

Guarantors:

American Midstream, LLC

American Midstream (Alabama Gathering), LLC

American Midstream (Alabama Intrastate), LLC

American Midstream (AlaTenn), LLC

American Midstream (Burns Point), LLC

American Midstream (Lavaca), LLC

American Midstream (Louisiana Intrastate), LLC

American Midstream (Mississippi), LLC

American Midstream (SIGCO Intrastate), LLC

American Midstream (Tennessee River), LLC

American Midstream AMPAN, LLC

American Midstream Bakken, LLC

 

Signature page to Purchase Agreement



--------------------------------------------------------------------------------

American Midstream Chatom, LLC

American Midstream Chatom Unit 1, LLC

American Midstream Chatom Unit 2, LLC

American Midstream Costar, LLC

American Midstream Delta House, LLC

American Midstream East Texas Rail, LLC

American Midstream Emerald, LLC

American Midstream Gas Solutions, LP

By:   American Midstream Gas Solutions GP, LLC, its general partner

American Midstream Gas Solutions GP, LLC

American Midstream Gas Solutions LP, LLC

American Midstream Madison, LLC

American Midstream Marketing, LLC

American Midstream Mesquite, LLC

American Midstream Midla

Reconfiguration, LLC

American Midstream Offshore (Seacrest), LP

By:   American Midstream, LLC, its general partner

American Midstream Onshore Pipelines, LLC American Midstream Permian, LLC
American Midstream Piney Woods, LLC American Midstream Republic, LLC American
Midstream Transtar Gas Processing, LLC AMID Caddo, LLC AMID Crude Oil Services
LLC AMID Crude Oil Storage LLC AMID Crude Trucking LLC AMID Energy Products
Supply LLC AMID Liquids Trucking LLC AMID Merger LP

By:   American Midstream, LLC, its general partner

AMID NLR LLC AMID Payment Services LLC AMID Refined Products LLC AMID Silver
Dollar Pipeline LLC AMID St. Croix LLC Argo Merger GP Sub, LLC Centana
Gathering, LLC Centana Oil Gathering, LLC D-Day Offshore Holdings, LLC

 

Signature page to Purchase Agreement



--------------------------------------------------------------------------------

High Point Gas Gathering, L.L.C. High Point Gas Gathering Holdings, LLC High
Point Gas Transmission, LLC High Point Gas Transmission Holdings, LLC American
Midstream Blackwater, LLC American Midstream Terminaling, LLC Blackwater
Georgia, L.L.C. Blackwater Harvey, LLC Blackwater Investments, Inc. Blackwater
Maryland, L.L.C. Blackwater Midstream Corp. Blackwater New Orleans, L.L.C.

 

By:  

/s/ Eric T. Kalamaras

    Eric T. Kalamaras     Senior Vice President and Chief Financial
Officer

 

Signature page to Purchase Agreement



--------------------------------------------------------------------------------

CONFIRMED AND ACCEPTED, as of the

date first above written:

 

WELLS FARGO SECURITIES, LLC By:   WELLS FARGO SECURITIES, LLC By:  

/s/ Todd Schanzlin

  Authorized Signatory

For itself and as Representative of the Initial Purchasers named in Exhibit A
hereto.

 

Signature page to Purchase Agreement



--------------------------------------------------------------------------------

EXHIBIT A

 

Name of Initial Purchaser

   Principal Amount
of
Securities  

Wells Fargo Securities, LLC

   $ 34,375,000  

Merrill Lynch, Pierce, Fenner & Smith Incorporated

   $ 34,375,000  

Barclays Capital Inc.

   $ 12,500,000  

Deutsche Bank Securities Inc.

   $ 12,500,000  

RBC Capital Markets, LLC

   $ 12,500,000  

Citigroup Global Markets Inc.

   $ 6,250,000  

Natixis Securities Americas LLC

   $ 6,250,000  

SunTrust Robinson Humphrey, Inc.

   $ 6,250,000     

 

 

 

Total

   $ 125,000,000     

 

 

 



--------------------------------------------------------------------------------

EXHIBIT B

Guarantors

 

  •   American Midstream, LLC

 

  •   American Midstream Marketing, LLC

 

  •   American Midstream (Alabama Gathering), LLC

 

  •   American Midstream (Alabama Intrastate), LLC

 

  •   American Midstream (Alatenn), LLC

 

  •   American Midstream (Louisiana Intrastate), LLC

 

  •   American Midstream (Mississippi), LLC

 

  •   American Midstream (Sigco Intrastate), LLC

 

  •   American Midstream (Tennessee River), LLC

 

  •   American Midstream Onshore Pipelines, LLC

 

  •   American Midstream Offshore (Seacrest), LP

 

  •   American Midstream (Burns Point), LLC

 

  •   American Midstream Chatom, LLC

 

  •   American Midstream Chatom Unit 1, LLC

 

  •   American Midstream Chatom Unit 2, LLC

 

  •   American Midstream Madison, LLC

 

  •   High Point Gas Transmission Holdings, LLC

 

  •   High Point Gas Transmission, LLC

 

  •   High Point Gas Gathering Holdings, LLC

 

  •   High Point Gas Gathering, L.L.C.

 

  •   American Midstream (Lavaca), LLC

 

  •   Centana Gathering, LLC

 

  •   Centana Oil Gathering, LLC

 

  •   American Midstream Republic, LLC

 

  •   American Midstream Costar, LLC

 

  •   American Midstream Gas Solutions, LP

 

  •   American Midstream Gas Solutions GP, LLC

 

  •   American Midstream Gas Solutions LP, LLC

 

  •   American Midstream Bakken, LLC

 

  •   American Midstream Permian, LLC

 

  •   American Midstream East Texas Rail, LLC

 

  •   American Midstream Delta House, LLC

 

  •   American Midstream Mesquite, LLC

 

  •   American Midstream Transtar Gas Processing, LLC

 

  •   American Midstream AMPAN, LLC



--------------------------------------------------------------------------------

  •   American Midstream Emerald, LLC

 

  •   American Midstream Piney Woods, LLC

 

  •   American Midstream Midla Reconfiguration, LLC

 

  •   D-Day Offshore Holdings, LLC

 

  •   American Midstream Terminaling, LLC

 

  •   Blackwater Investments, Inc.

 

  •   American Midstream Blackwater, LLC

 

  •   Blackwater Midstream Corp.

 

  •   Blackwater Georgia, L.L.C.

 

  •   Blackwater Harvey, LLC

 

  •   Blackwater Maryland, L.L.C.

 

  •   Blackwater New Orleans, L.L.C.

 

  •   ARGO Merger GP Sub, LLC

 

  •   AMID Merger LP

 

  •   AMID Crude Oil Services LLC

 

  •   AMID Payment Services LLC

 

  •   AMID Refined Products LLC

 

  •   AMID Liquids Trucking LLC

 

  •   AMID Energy Products Supply LLC

 

  •   AMID Crude Trucking LLC

 

  •   AMID Crude Oil Storage LLC

 

  •   AMID Silver Dollar Pipeline LLC

 

  •   AMID NLR LLC

 

  •   AMID Caddo, LLC

 

  •   AMID St. Croix LLC



--------------------------------------------------------------------------------

EXHIBIT C-1

DELAWARE CORPORATION SUBSIDIARIES OF THE PARTNERSHIP

 

  •   American Midstream Finance Corporation

 

  •   Blackwater Investments, Inc.



--------------------------------------------------------------------------------

EXHIBIT C-2

DELAWARE LLC SUBSIDIARIES OF THE OPERATING COMPANY

 

Entity

   Ownership Percentage  

American Midstream (Bamagas Intrastate), LLC, a Delaware limited liability
company

     100 % 

American Midstream (Mississippi), LLC, a Delaware limited liability company

     100 % 

American Midstream (SIGCO Intrastate), LLC, a Delaware limited liability company

     100 % 

American Midstream (Louisiana Intrastate), LLC, a Delaware limited liability
company

     100 % 

American Midstream Onshore Pipelines, LLC, a Delaware limited liability company

     100 % 

American Midstream (Midla), LLC, a Delaware limited liability company

     100 % 

American Midstream Marketing, LLC, a Delaware limited liability company

     100 % 

Mid Louisiana Gas Transmission, LLC, a Delaware limited liability company

     100 % 

American Midstream Chatom, LLC, a Delaware limited liability company

     100 % 

American Midstream Chatom Unit 1, LLC, a Delaware limited liability company

     100 % 

American Midstream Chatom Unit 2, LLC, a Delaware limited liability company

     100 % 

American Midstream Delta House, LLC, a Delaware limited liability company

     100 % 

American Midstream Madison, LLC, a Delaware limited liability company

     100 % 

High Point Gas Gathering Holdings, LLC, a Delaware limited liability company

     100 % 

High Point Gas Transmission Holdings, LLC, a Delaware limited liability company

     100 % 

High Point Gas Transmission, LLC, a Delaware limited liability company

     100 % 

American Midstream (Burns Point), LLC, a Delaware limited liability company

     100 % 

American Midstream Blackwater, LLC, a Delaware limited liability company

     100 % 

Blackwater Harvey, LLC, a Delaware limited liability company

     100 % 

Centana Gathering, LLC, a Delaware limited liability company

     100 % 

Centana Oil Gathering, LLC, a Delaware limited liability company

     100 % 

American Midstream Republic, LLC, a Delaware limited liability company

     100 % 



--------------------------------------------------------------------------------

American Midstream Costar, LLC, a Delaware limited liability company

     100 % 

American Midstream Bakken, LLC, a Delaware limited liability company

     100 % 

American Midstream Permian, LLC, a Delaware limited liability company

     100 % 

American Midstream Mesquite, LLC, a Delaware limited liability company

     100 % 

American Midstream EnerTrade, LLC, a Delaware limited liability company

     92 % 

American Midstream Transtar Gas Processing, LLC, a Delaware limited liability
company

     100 % 

American Midstream East Texas Rail, LLC, a Delaware limited liability company

     100 % 

American Midstream Gas Solutions GP, LLC, a Delaware limited liability company

     100 % 

American Midstream Gas Solutions LP, LLC, a Delaware limited liability company

     100 % 

American Midstream (Lavaca), LLC, a Delaware limited liability company

     100 % 

American Midstream Midla Financing, LLC, a Delaware limited liability company

     100 % 

American Midstream Midla Reconfiguration, LLC, a Delaware limited liability
company

     100 % 

American Midstream Piney Woods, LLC, a Delaware limited liability company

     100 % 

American Midstream AMPAN, LLC, a Delaware limited liability company

     100 % 

American Panther, LLC, a Delaware limited liability company

     100 % 

Main Pass Oil Gathering Company, LLC, a Delaware limited liability company

     100 % 

Pinto Offshore Holdings, LLC, a Delaware limited liability company

     26.33 % 

D-Day Offshore Holdings, LLC, a Delaware limited liability company

     100 % 

Delta House Oil and Gas Lateral LLC, a Delaware limited liability company

     35.7 % 

Delta House FPS LLC, a Delaware limited liability company

     35.7 % 

American Midstream Terminaling, LLC, a Delaware limited liability company

     100 % 

Cayenne Pipeline, LLC, a Delaware limited liability company

     100 % 

American Midstream Emerald, LLC, a Delaware limited liability company

     100 % 

Tri-States NGL Pipeline, L.L.C., a Delaware limited liability company

     16 2⁄3 % 

Wilprise Pipeline Company, L.L.C., a Delaware limited liability company

     25.3 % 



--------------------------------------------------------------------------------

Destin Pipeline Company, L.L.C., a Delaware limited liability company

     66 2⁄3 % 

Okeanos Gas Gathering Company, LLC, a Delaware limited liability company

     66 2⁄3 % 

American Midstream Midla Financing Holding, LLC, a Delaware limited liability
company

     100 % 

American Midla Financing, LLC, a Delaware limited liability company

     100 % 

PAM Acquisition Company, LLC, a Delaware limited liability company

     100 % 

ARGO Merger GP Sub, LLC, a Delaware limited liability company

     100 % 

AMID Crude Oil Services LLC, a Delaware limited liability company

     100 % 

AMID Payment Services LLC, a Delaware limited liability company

     100 % 

AMID Refined Products LLC, a Delaware limited liability company

     100 % 

AMID Liquids Trucking LLC, a Delaware limited liability company

     100 % 

AMID Energy Products Supply LLC, a Delaware limited liability company

     100 % 

AMID Crude Trucking LLC, a Delaware limited liability company

     100 % 

AMID Silver Dollar Pipeline LLC, a Delaware limited liability company

     100 % 

AMID NLR LLC, a Delaware limited liability company

     100 % 

AMID Caddo, LLC, a Delaware limited liability company

     100 % 

AMID St. Croix LLC, a Delaware limited liability company

     100 % 

AMID Trans-Union GP LLC, a Delaware limited liability company

     100 % 



--------------------------------------------------------------------------------

EXHIBIT C-3

ALABAMA LLC SUBSIDIARIES OF THE OPERATING COMPANY

 

  •   American Midstream (AlaTenn), LLC, an Alabama limited liability company

 

  •   American Midstream (Alabama Gathering), LLC, an Alabama limited liability
company

 

  •   American Midstream (Alabama Intrastate), LLC, an Alabama limited liability
company

 

  •   American Midstream (Tennessee River), LLC, an Alabama limited liability
company



--------------------------------------------------------------------------------

EXHIBIT C-4

TEXAS LLC SUBSIDIARIES OF THE OPERATING COMPANY

 

  •   High Point Gas Gathering, L.L.C., a Texas limited liability company

 

  •   Panther Pipeline, LLC, a Texas limited liability company

 

  •   Panther Operating Company, LLC, a Texas limited liability company

 

  •   Panther Offshore Gathering Systems, LLC, a Texas limited liability company



--------------------------------------------------------------------------------

EXHIBIT C-5

OKLAHOMA LLC SUBSIDIARY OF THE OPERATING COMPANY

 

  •   AMID Crude Oil Storage LLC, an Oklahoma limited liability company



--------------------------------------------------------------------------------

EXHIBIT C-6

GEORGIA LLC SUBSIDIARY OF THE OPERATING COMPANY

 

  •   Blackwater Georgia, L.L.C., a Georgia limited liability company



--------------------------------------------------------------------------------

EXHIBIT C-7

MARYLAND LLC SUBSIDIARY OF THE OPERATING COMPANY

 

  •   Blackwater Maryland, L.L.C., a Maryland limited liability company



--------------------------------------------------------------------------------

EXHIBIT C-8

LOUISIANA LLC SUBSIDIARY OF THE OPERATING COMPANY

 

  •   Blackwater New Orleans, L.L.C., a Louisiana limited liability company



--------------------------------------------------------------------------------

EXHIBIT C-9

TEXAS LP SUBSIDIARY OF THE OPERATING COMPANY

 

  •   American Midstream Offshore (Seacrest), LP, a Texas limited partnership



--------------------------------------------------------------------------------

EXHIBIT C-10

DELAWARE LP SUBSIDIARIES OF THE OPERATING COMPANY

 

  •   American Midstream Gas Solutions, LP, a Delaware limited partnership

 

  •   AMID Merger LP, a Delaware limited partnership

 

  •   Trans-Union Interstate Pipeline, L.P., a Delaware limited partnership



--------------------------------------------------------------------------------

EXHIBIT C-11

NEVADA CORPORATION SUBSIDIARY OF THE OPERATING COMPANY

 

  •   Blackwater Midstream Corp., a Nevada corporation



--------------------------------------------------------------------------------

EXHIBIT C-12

SIGNIFICANT SUBSIDIARIES OF THE PARTNERSHIP

 

  •   American Midstream, LLC

 

  •   American Midstream Gas Solutions LP, LLC

 

  •   American Midstream Marketing, LLC

 

  •   American Panther, LLC

 

  •   AMID Energy Products Supply, LLC

 

  •   AMID Crude Trucking, LLC

 

  •   AMID Silver Dollar Pipeline, LLC



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF PRICING TERM SHEET

AMERICAN MIDSTREAM PARTNERS, LP

AMERICAN MIDSTREAM FINANCE CORPORATION

$125,000,000 8.500% Senior Notes due 2021

December 14, 2017

Term Sheet

Term Sheet dated December 14, 2017 to the Preliminary Offering Memorandum dated
December 14, 2017 of American Midstream Partners, LP and American Midstream
Finance Corporation (the “Issuers”). This Term Sheet is qualified in its
entirety by reference to the Preliminary Offering Memorandum. The information in
this Term Sheet supplements the Preliminary Offering Memorandum and supersedes
the information in the Preliminary Offering Memorandum to the extent it is
inconsistent with the information in the Preliminary Offering Memorandum.
Capitalized terms used in this Term Sheet but not defined have the meanings
given them in the Preliminary Offering Memorandum.

 

Issuers

American Midstream Partners, LP (“AMID”)

 

  American Midstream Finance Corporation

 

Title of Securities

8.500% Senior Notes due 2021 (the “Notes”)

 

Aggregate Principal Amount

$125,000,000, upsized from $100,000,000. The Notes offered hereby will be part
of the same series of notes as the $300,000,000 aggregate principal amount of
8.500% Senior Notes due 2021 issued and sold by the Issuers on December 28,
2016.

 

Distribution

144A/Regulation S with registration rights

 

Maturity Date

December 15, 2021

 

Issue Price

102.375% plus accrued and unpaid interest thereon from December 15, 2017 to the
Closing Date

 

Coupon

8.500%

 

Yield to Worst

7.596%

 

Interest Payment Dates

June 15 and December 15 of each year, with the first interest payment on the
Notes offered hereby being due on June 15, 2018. Interest on the notes will
accrue from December 15, 2017

 

Trade Date

December 14, 2017

 

Settlement Date

December 19, 2017 (T+3)

 

  We expect that delivery of the Notes will be made against payment therefor on
or about the closing date, which will be the third business day following the
date of pricing of the Notes (this settlement cycle being referred to as “T+3”).

 

Make-Whole Redemption

Make-whole redemption at Treasury Rate + 50 basis points prior to December 15,
2018



--------------------------------------------------------------------------------

Optional Redemption

On or after December 15, 2018 at the following redemption prices (expressed as a
percentage of principal amount), plus accrued and unpaid interest, if any, on
the Notes redeemed during the twelve-month period beginning on December 15 of
the years indicated below:

 

Year

   Price  

2018

     104.250 % 

2019

     102.125 % 

2020 and thereafter

     100.000 % 

 

Equity Clawback

Up to 35% at 108.500% prior to December 15, 2018

 

Change of Control

101% plus accrued and unpaid interest

 

Joint Book-Running Managers

Wells Fargo Securities, LLC

 

  Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

  Barclays Capital Inc.

Deutsche Bank Securities Inc.

 

  RBC Capital Markets, LLC

 

Co-Managers

Citigroup Global Markets Inc.

 

  Natixis Securities Americas LLC

 

  SunTrust Robinson Humphrey, Inc.

 

CUSIP Numbers

Rule 144A: 02753GAA7

Regulation S: U0275TAB7

 

ISIN Numbers

Rule 144A: US02753GAA76

Regulation S: USU0275TAB71

 

Denominations

Minimum denominations of $2,000 and integral multiples of $1,000 in excess
thereof

All information (including financial information) presented in the Preliminary
Offering Memorandum is deemed to have changed to the extent affected by the
changes described herein. As a result of the upsize, the net proceeds to
American Midstream Partners, LP will be $125.5 million.

 

 

This material is strictly confidential and has been prepared by the Issuers
solely for use in connection with the proposed offering of the securities
described in the Preliminary Offering Memorandum. This material is personal to
each offeree and does not constitute an offer to any other person or the public
generally to subscribe for or otherwise acquire the securities. Please refer to
the Preliminary Offering Memorandum for a complete description.

The securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), and are being offered only to (1) “qualified
institutional buyers” as defined in Rule 144A under the Securities Act and
(2) outside the United States to non-U.S. persons in compliance with Regulation
S under the Securities Act, and this communication is only being distributed to
such persons.

This communication is not an offer to sell the securities and it is not a
solicitation of an offer to buy the securities in any jurisdiction to any person
to whom it is unlawful to make such offer or soliciation in such jurisdiction.

Any disclaimers or notices that may appear on this Term Sheet below the text of
this legend are not applicable to this Term Sheet and should be disregarded.
Such disclaimers may have been electronically generated as a result of this Term
Sheet having been sent via, or posted on, Bloomberg or another electronic mail
system.



--------------------------------------------------------------------------------

EXHIBIT E

PRELIMINARY OFFERING MEMORANDUM AMENDMENTS; ISSUER FREE

WRITING DOCUMENTS

 

(1) None.

 

(2) Pricing Term Sheet containing the terms of the Securities, substantially in
the form of Exhibit D hereto.